EXHIBIT 10.1













______________________________________________________________







CREDIT AGREEMENT




Green Plains Grain Company LLC




as Borrower




with




First National Bank of Omaha




as Lender




dated as of April 3, 2008







____________________________________________________





























--------------------------------------------------------------------------------







TABLE OF CONTENTS




SECTION 1.

DEFINITIONS AND INTERPRETATION

1

1.1.

Terms Defined

1

1.2.

Matters of Construction

12

1.3.

Accounting Principles

12

SECTION 2.

THE LOANS

13

2.1.

Description

13

2.2.

Funding Procedures

14

2.3.

Interest

14

2.4.

Payments

15

2.5.

Use of Proceeds

16

2.6.

Fees

16

2.7.

Alternate Rate of Interest

17

2.8.

Increased Costs

17

2.9.

Break Funding Payments

18

2.10.

Taxes.

18

SECTION 3.

CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

19

3.1.

Conditions Precedent to Closing

19

3.2.

Conditions Precedent to Advances

21

3.3.

Compliance with this Agreement

22

3.4.

Closing Certificate

22

3.5.

Closing

22

3.6.

Non-Waiver of Rights

22

SECTION 4.

REPRESENTATIONS AND WARRANTIES

22

4.1.

Organization, Powers, Authorization and Enforceability

22

4.2.

No Conflicts

23

4.3.

Financial Condition / Full Disclosure

23

4.4.

Governmental Approval

23

4.5.

Pending Litigation

23

4.6.

Taxes

23

4.7.

Insurance.

23

4.8.

Contracts, etc.

24

4.9.

Compliance with Laws

24

4.10.

Equity Interests

24

4.11.

Associations

24

4.12.

Labor Matters

24

4.13.

ERISA

24

4.14.

Debt

24

4.15.

Title to Property

25

4.16.

Collateral Locations

25

4.17.

Location of Bank and Brokerage Accounts

25

SECTION 5.

BORROWER’S AFFIRMATIVE COVENANTS

25

5.1.

Financial and Business Information

25

5.2.

Tax Returns and Reports

26

5.3.

Material Adverse Effect

26

5.4.

Litigation / Loss

26

5.5.

Places of Business; Jurisdiction of Organization; Name

26

5.6.

Maintenance of Insurance, Financial Records and Legal Existence.

27

5.7.

Business Conducted

27

5.8.

Payment of Obligations, Taxes and Claims

28

5.9.

Financial Covenants

28

5.10.

Swap Requirement.

28

5.11.

Maintenance of Property / Inspection

28

SECTION 6.

BORROWER’S NEGATIVE COVENANTS

28











--------------------------------------------------------------------------------







6.1.

Debt

28

6.2.

Liens, Claims and Encumbrances

29

6.3.

Loans, Advances and Investments

29

6.4.

Distributions

29

6.5.

Sale of Assets, Merger, Consolidation, Dissolution or Liquidation of Borrower.

29

6.6.

Change of Control of Parent

29

6.7.

Transactions With Affiliates

30

6.8.

Bank and Brokerage Accounts; Deposits

30

6.9.

Hedging

30

SECTION 7.

DEFAULT

30

7.1.

Events of Default

30

7.2.

Cure

30

7.3.

Rights and Remedies on Default.

30

7.4.

Nature of Remedies

33

7.5.

Set-Off

33

SECTION 8.

Miscellaneous

34

8.1.

Governing Law

34

8.2.

Integrated Agreement

34

8.3.

Waiver and Indemnity.

34

8.4.

Time

35

8.5.

Expenses of Lender

35

8.6.

Confidentiality

35

8.7.

Notices.

35

8.8.

Headings

35

8.9.

Survival

36

8.10.

Successors and Assigns.

36

8.11.

Duplicate Originals

36

8.12.

Modification

36

8.13.

Signatories

36

8.14.

Third Parties

36

8.15.

Waivers.

36

8.16.

Consent to Jurisdiction

37

8.17.

Waiver of Jury Trial

37

8.18.

Discharge of Taxes, Borrower’s Obligations, Etc.

37

8.19.

Injunctive Relief

38

8.20.

Transfers, Participations and Securitizations.

38

SECTION 9.

Notice - Written Agreements.

39




EXHIBITS

A – Real Property

B – Revolving Credit Note

C – Term Loan Note

D – Mortgage, Security Agreement, Fixture Financing Statement and Assignment of
Leases and Rents

E – Security Agreement

F – Control Agreement

G – Environmental Indemnity Agreement

H – Borrowing Base Report

I  –  Compliance Certificate




SCHEDULES

4.15 – Agreements Regarding Rights, Options and Leases

4.16 – Collateral Locations

4.17 – Location of Bank and Brokerage Accounts











--------------------------------------------------------------------------------







CREDIT AGREEMENT




This Credit Agreement (as the same may from time to time be amended, restated,
modified or otherwise supplemented, this “Agreement”) is dated this 3rd day of
April, 2008 by and among Green Plains Grain Company LLC, a Delaware limited
liability company (together with its successors and permitted assigns, the
“Borrower”), and First National Bank of Omaha, a national banking association
(together with its successors and assigns, the “Lender”).




RECITALS




WHEREAS, Borrower has requested that Lender loan up to thirty-nine million
dollars ($39,000,000) to Borrower via (a) a thirty million dollar ($30,000,000)
revolving credit facility, the proceeds of which will be used to finance
Borrower’s working capital needs and (b) a nine million dollar ($9,000,000) term
loan facility, the proceeds of which will be used to refinance Borrower’s
existing debt and for general business purposes;




WHEREAS, the loans will generally be secured by (a) the personal property of
Borrower (other than rolling stock and equipment owned by Borrower on the date
hereof), now existing or hereafter acquired, and (b) the real property of
Borrower described on Exhibit A attached hereto and all improvements now or
hereafter existing thereon; and




WHEREAS, Lender is willing to make the loans on the terms and subject to the
conditions set forth herein.




NOW, THEREFORE, for and in consideration of Lender making the loans to Borrower,
the premises set forth above, which are incorporated herein by this reference
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is agreed as follows:




SECTION 1.

DEFINITIONS AND INTERPRETATION




1.1

Terms Defined.  As used in this Agreement, the following terms have the
following respective meanings:




“Account” means a right to payment of a monetary obligation including, without
limitation, all accounts, contract rights, instruments, documents, chattel paper
and general intangibles in which Borrower now has or hereafter acquires any
right.




“Account Debtor” means the Person who is obligated on an Account.




“Advance” means any monies advanced or credit extended as Revolving Credit Loans
or the Term Loan to or for the benefit of Borrower by Lender.




“Affiliate” means, with respect to any specified Person, (a) any Person which
directly or indirectly controls, or is controlled by, or is under common control
with, the specified Person, and (b) any director or officer (or, in the case of
a Person which is not a corporation, any individual having analogous powers) of
the specified Person or of a Person who is an Affiliate of the specified Person
within the meaning of the preceding clause (a). For purposes of the preceding
sentence, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, or direct or indirect ownership (beneficially or of
record) of, or direct or indirect power to vote, 5% or more of the equity
interests of such Person.





1




--------------------------------------------------------------------------------







“Applicable Margin” means, with respect to any date, the annual rates of
interest set forth under the LIBOR Rate Margin when the LIBOR Rate is in effect
or the Base Rate Margin when the Base Rate is in effect, according to the
applicable level in the following grid, with such level to be determined on the
basis of the Fixed Charge Ratio set forth in the Compliance Certificate for the
most recent fiscal quarter of Borrower, and any changes to such level to take
effect on the first (1st) of the month following receipt of such Compliance
Certificate by Lender:




 

Fixed Charge Ratio

Libor Rate Margin

Base Rate Margin

Level 1

<1.00x

+2.75%

+0.75%

 

 

 

 

Level 2

≥1.00x and <1.15x

+2.50%

+0.50%

 

 

 

 

Level 3

≥1.15x and <1.30x

+2.25%

+0.25%

 

 

 

 

Level 4

≥1.30x and <1.45x

+2.00%

0.00%

 

 

 

 

Level 5

≥1.45x

+1.75%

-0.25%

 

 

 

 




“Authorized Officer” means any officer of Borrower or its sole member authorized
by specific resolutions of Borrower and its sole member to request Revolving
Credit Loans or the Term Loan as set forth in the incumbency certificate
referred to in Section 3.1(h) hereof.




“Base LIBOR Rate” means, with respect to any LIBOR Interest Period, the rate
appearing on Page 3750 of the Dow Jones Market Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such LIBOR Interest Period, as the
rate for dollar deposits with a maturity comparable to such LIBOR Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “Base LIBOR Rate” with respect to such Revolving Credit Loan
for such LIBOR Interest Period shall be the rate at which dollar deposits of the
amount of such Revolving Credit Loan and for a maturity comparable to such LIBOR
Interest Period are offered by the principal London office of any major bank in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
LIBOR Interest Period.




“Base Rate” means, with respect to any date, an annual rate of interest (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the sum of: (a) the rate
most recently published by The Wall Street Journal as the “prime rate” at large
U.S. money center banks; plus (b) the Applicable Margin.  The Base Rate shall be
adjusted every day.




“Board” means the Board of Governors of the Federal Reserve Systems of the
United States.




“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement and, when used in a historical context (i.e., prior to the Closing
Date), includes Great Lakes Cooperative, an Iowa cooperative association, and
Green Plains Grain Cooperative, an Iowa cooperative association, the
predecessors-in-interest to Borrower.





2




--------------------------------------------------------------------------------







“Borrowing Base” means an amount equal to the lesser of: (a) the Revolving
Credit Commitment; and (b) the sum of (i) 85% of the Value of Eligible Accounts
Receivable, plus (ii) 70% of the Value of Eligible Non-Grain Inventory, plus
(iii) 90% of the Value of Eligible Grain Inventory Evidenced By Warehouse
Receipts, plus (iv) 80% of the Value of Eligible Grain Inventory Not Evidenced
By Warehouse Receipts, plus (v) 85% of the Value of Grain Forward Contracts (1
Year), plus (vi) 60% of the Value of Grain Forward Contracts (2 Years), plus
(vii) 100% of the Value of Hedging Accounts, minus (viii) 100% of all amounts
payable by Borrower with respect to grain included in clauses (iii) and (iv)
above, minus (ix) 100% of outstanding checks and other outstanding forms of
payment by Borrower to satisfy amounts payable under clause (viii) above (to the
extent the corresponding payable has been reduced), minus (x) 100% of accrued
and unpaid interest on the Debt, minus (xi) 100% of outstanding letters of
credit issued on behalf of Borrower.  As of any date, the Borrowing Base shall
be determined on the basis of the information contained in the most recent
Borrowing Base Report.




“Borrowing Base Report” has the meaning set forth in Section 3.1(t) hereof.




“Borrowing Notice” means a written, telex, telecopy or telephonic notice by
Borrower to Lender specifying (a) the Effective Date of making any Advance under
the Revolving Credit Facility or Term Loan Facility, (b) the amounts of, and
Rate Options applicable to, any Advance requested under the Revolving Credit
Facility, (c) the amount of any Advance requested under the Term Loan Facility
and (d) the duration of the LIBOR Interest Period applicable to any Advance
requested under the Revolving Credit Facility bearing interest at the LIBOR
Rate.




“Business Day” means any day other than a Saturday, Sunday or any day on which
banking institutions in Omaha, Nebraska are permitted or required by law,
executive order or governmental decree to remain closed or a day on which Lender
is closed for business.




“Capital Expenditures” means, with respect to any period, the expenditures of
Borrower for such period in connection with the purchase of any fixed or capital
assets required to be capitalized for financial reporting purposes in accordance
with GAAP.




“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.




“Change in Law” means (a) the adoption of any law, rule or regulation by any
governmental authority after the Closing Date, (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
governmental authority after the Closing Date or (c) compliance by Lender with
any binding request, guideline or directive (whether or not having the force of
law) of any governmental authority made or issued after the Closing Date.




“Change of Control” has the meaning set forth in Section 6.6 hereof.




“Closing” has the meaning set forth in Section 3.5 hereof.




“Closing Date” has the meaning set forth in Section 3.5 hereof.




“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and rulings issued thereunder.




“Collateral” means the Personal Property, Real Property and all other Property
that now or hereafter secures the payment and performance of any of the
Obligations pursuant to any of the Loan Documents or otherwise.




“Compliance Certificate” has the meaning set forth in Section 3.1(u) hereof.




“Control Agreements” has the meaning set forth in Section 3.1(d) hereof.





3




--------------------------------------------------------------------------------










“Debt” means, with respect to any date, whether or not included as indebtedness
or liabilities in accordance with GAAP, the sum of Borrower’s: (a) obligations
for borrowed money; plus (b) obligations evidenced by bonds, debentures, notes
or other similar instruments; plus (c) obligations under conditional sale or
other title retention agreements relating to property purchased to the extent of
the value of such property; plus (d) obligations to pay the deferred purchase
price of property or services (other than trade accounts payable arising in the
ordinary course of business and due within six months of the incurrence
thereof); plus (e) obligations under Capitalized Leases; plus (f) obligations
under operating leases for rolling stock and equipment; plus (g) obligations to
purchase securities or other property which arise out of or in connection with
the sale of the same or substantially similar securities or property; plus (h)
obligations to reimburse any other Person in respect of amounts paid under a
letter of credit, bankers’ acceptance or similar instrument; plus (i) guaranties
of the obligations of any other Person.




“Default Rate” means the rate of interest otherwise applicable on Revolving
Credit Loans and the Term Loan plus five percent (5%).




“Disclosures” has the meaning set forth in Section 8.20(b) hereof.




“Distribution” means (a) dividends or other distributions on the equity
interests of Borrower, (b) the redemption, repurchase or acquisition of such
equity interests or of warrants, rights or other options to purchase such equity
interests and (c) loans made to any member of Borrower.




“EBITDAR” means, with respect to any date, for the most recently ended four
fiscal quarters of Borrower, the sum of Borrower’s: (a) Net Income for such
period; plus (b) any amount which, in the determination of Net Income for such
period, has been deducted for (i) Interest Expense, (ii) provisions for federal,
state, local and foreign income taxes, (iii) depreciation, amortization
(including, without limitation, amortization of goodwill and other intangible
assets), impairment of goodwill and other non-recurring non-cash charges
(excluding any such non-cash charge to the extent that it represents
amortization of a prepaid cash expense that was paid in a prior period or an
accrual of, or a reserve for, cash charges or expenses in any future period),
(iv) rent and lease expense and (v) unrealized losses on mark-to-market
accounting for hedging activities; minus (c) any amount which, in the
determination of Net Income for such period, has been added for (i) interest
income, (ii) any non-cash income or non-cash gains, (iii) any extraordinary,
unusual or non-recurring income and (iv) unrealized gains on mark-to-market
accounting for hedging activities; all as determined in accordance with GAAP.




“Effective Date” means any Business Day designated by Borrower in a Borrowing
Notice, Rate Selection Notice or Prepayment Notice as the date any Advance, rate
selection or prepayment, as the case may be, shall become effective.




“Eligible Accounts Receivable” means any Account in which Lender has a first
priority perfected security interest and which complies with each of the
following requirements:




(a)

it arises out of a bona fide sale of goods or services sold and delivered by or
on behalf of Borrower, or is in the process of being delivered by or on behalf
of Borrower, to the Account Debtor on said Account;




(b)

it has been identified to Lender by Borrower in a manner reasonably satisfactory
to Lender;




(c)

it is evidenced by an invoice to the Account Debtor thereunder;





4




--------------------------------------------------------------------------------







(d)

it has not remained unpaid in whole or in part for a period of more than ninety
(90) days from the due date set forth in the original invoice (such due date not
to exceed twenty (20) days from the original invoice date);




(e)

it is not owed by an Account Debtor who is an employee of or which is an
Affiliate of Borrower (other than Accounts that arise with respect to the sale
of grain by Borrower to Parent, GPRE Shenandoah LLC or Superior Ethanol, LLC for
use at their Shenandoah, Iowa ethanol plant or Superior, Iowa ethanol plant in
accordance with Section 6.7 hereof);




(f)

it is not owing by any Account Debtor located outside of the United States;




(g)

the amount of such Account represented as owing is not disputed and it is net of
any credit or allowance given by Borrower to such Account Debtor; and




(h)

the Account is not subject to any counterclaim or defense asserted by the
Account Debtor thereunder, nor is it subject to any offset or contra account
payable to the Account Debtor or to any repurchase obligations or return rights.




“Eligible Grain Inventory Evidenced By Warehouse Receipts” means any Grain
Inventory in which Lender has a first priority perfected security interest and
which complies with each of the following requirements:




(a)

it is owned by Borrower and such ownership is evidenced by warehouse receipt;




(b)

it is readily usable or marketable by Borrower in the ordinary course of its
business;




(c)

it substantially conforms to the represented specifications and other quality
standards of Borrower;




(d)

it has been identified to Lender by Borrower in a manner reasonably satisfactory
to Lender;




(e)

it is located at a location in the United States of America disclosed to and
approved by Lender and, if requested by Lender, any Person (other than Borrower)
owning or controlling such location shall have waived all right, title and
interest in and to such Grain Inventory in a manner satisfactory to Lender;




(f)

it is priced in accordance with GAAP and consistent with Borrower’s method of
pricing of Grain Inventory elected in its year-end financial statements referred
to in Section 5.1(a) hereof; and




(g)

it has not given rise to an Account.




“Eligible Grain Inventory Not Evidenced By Warehouse Receipts” means any Grain
Inventory in which Lender has a first priority perfected security interest and
which complies with each of the following requirements:




(a)

it is owned by Borrower and such ownership is not evidenced by warehouse
receipt;




(b)

it is readily usable or marketable by Borrower in the ordinary course of its
business;





5




--------------------------------------------------------------------------------







(c)

it substantially conforms to the represented specifications and other quality
standards of Borrower;




(d)

it has been identified to Lender by Borrower in a manner reasonably satisfactory
to Lender;




(e)

it is located at a location in the United States of America disclosed to and
approved by Lender and, if requested by Lender, any Person (other than Borrower)
owning or controlling such location shall have waived all right, title and
interest in and to such Grain Inventory in a manner satisfactory to Lender;




(f)

it is priced in accordance with GAAP and consistent with Borrower’s method of
pricing of Grain Inventory elected in its year-end financial statements referred
to in Section 5.1(a) hereof; and




(g)

it has not given rise to an Account.




“Eligible Non-Grain Inventory” means any Non-Grain Inventory in which Lender has
a first priority perfected security interest and which complies with each of the
following requirements:




(a)

it is owned by Borrower;




(b)

it is readily usable or marketable by Borrower in the ordinary course of its
business;




(c)

it substantially conforms to the represented specifications and other quality
standards of Borrower;




(d)

it has been identified to Lender by Borrower in a manner reasonably satisfactory
to Lender;




(e)

it is located at a location in the United States of America disclosed to and
approved by Lender and, if requested by Lender, any Person (other than Borrower)
owning or controlling such location shall have waived all right, title and
interest in and to such Non-Grain Inventory in a manner satisfactory to Lender;




(f)

it is priced in accordance with GAAP and consistent with Borrower’s method of
pricing of Non-Grain Inventory elected in its year-end financial statements
referred to in Section 5.1(a) hereof; and




(g)

it has not given rise to an Account.




 “Environmental Indemnity Agreement” has the meaning set forth in Section 3.1(e)
hereof.




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and rulings issued thereunder.




“ERISA Affiliate” means any Person that, together with Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, Section 414(m) of the Code.





6




--------------------------------------------------------------------------------







“ERISA Event” means: (a) the occurrence of a “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan unless the 30 day notice period requirement with respect to such event has
been waived or the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) for plan years beginning prior to 2008, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by Borrower or its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by Borrower or its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
Borrower or its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from Borrower or its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.




“Event of Default” has the meaning set forth in Section 7.1 hereof.




“Exchange Act” has the meaning set forth in Section 6.6(a) hereof.




“Expenses” has the meaning set forth in Section 8.5 hereof.




“Fixed Charge EBITDAR Deductions” means, with respect to any date, for the most
recently ended four fiscal quarters of Borrower, the sum of Borrower’s:  (a)
provisions for federal, state, local and foreign income taxes (i.e., amounts
added to Net Income in the calculation of EBITDAR); plus (b) Capital
Expenditures (excluding two million one hundred thousand dollars ($2,100,000)
during fiscal 2008); plus (c) Distributions.




“Fixed Charge Ratio” means, with respect to any date, the ratio of: (a) EBITDAR
as of such date minus Fixed Charge EBITDAR Deductions as of such date; to (b)
Fixed Charges as of such date.




“Fixed Charges” means, with respect to any date, for the most recently ended
four fiscal quarters of Borrower, the sum of Borrower’s: (a) Interest Expense;
plus (b) current maturities of Debt (excluding the principal amount of any
Revolving Credit Loans outstanding); plus (c) rent and lease expense.




“GAAP” means generally accepted accounting principles, consistently applied.




“Grain Forward Contracts (1 Year)” means contracts entered into by Borrower, as
of any date, under which Borrower commits to purchase grain delivered within one
(1) year of such date, and with respect to which (a) Borrower is hedged with a
short position in a futures contract maintained in a Hedging Account and (b)
Lender has a first priority perfected security interest.




“Grain Forward Contracts (2 Years)” means contracts entered into by Borrower, as
of any date, under which Borrower commits to purchase grain delivered between
one (1) and two (2) years of such date, and with respect to which (a) Borrower
is hedged with a short position in a futures contract maintained in a Hedging
Account and (b) Lender has a first priority perfected security interest.





7




--------------------------------------------------------------------------------







“Grain Inventory” means corn, soybeans, oats and other grains held for sale by
Borrower.




“Great Lakes Grain Storage” means Great Lakes Grain Storage, L.L.C., an Iowa
limited liability company.




“Hedging Accounts” means commodity trading accounts maintained by Borrower for
hedging purposes with any reputable broker reasonably acceptable to Lender, and
in which Lender has a first priority perfected security interest.




“Hedging Policy” means a policy setting forth standards, practices and
procedures with respect to Borrower’s hedging activities approved by the Board
of Directors of Parent and reasonably acceptable to Lender.




“Incumbent  Directors” has the meaning set forth in Section 6.6(b) hereof.




“Indemnified Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any governmental
authority (other than income and franchise taxes imposed on the net income of
Lender).




“Interest Expense” means, with respect to any period, the interest expense of
Borrower for such period payable in connection with Debt (including all computed
interest on Capitalized Leases and operating leases for rolling stock and
equipment).




“LIBOR Interest Period” means: (a) with respect to any Revolving Credit Loan
bearing interest at the LIBOR Rate, a period of one (1), two (2), three (3) or
six (6) months commencing on a Business Day and selected by Borrower in its
Borrowing Notice or Rate Selection Notice; and (b) with respect to the Term
Loan, a period of three (3) months commencing on every January 1, April 1, July
1 and October 1.  If any LIBOR Interest Period would otherwise end on a day
which is not a Business Day, such LIBOR Interest Period shall end on the next
succeeding Business Day; provided, however, that if said next succeeding
Business Day falls in a new month such LIBOR Interest Period shall end on the
immediately preceding Business Day.




“LIBOR Rate” means, with respect to any LIBOR Interest Period, an annual rate of
interest (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the
sum of: (a)(i) the Base LIBOR Rate for such LIBOR Interest Period multiplied by
(ii) the Statutory Reserve Rate; plus (b) the Applicable Margin.




“Loan Documents” means this Agreement, the Revolving Credit Note, the Term Loan
Note, the Mortgages, the Security Agreement, the UCC-1 Financing Statement, the
Control Agreements, the Environmental Indemnity Agreement and any other
agreements, instruments, documents and certificates executed and/or delivered in
connection with this Agreement, as each may be amended, restated, modified or
otherwise supplemented from time to time.




“Loan Pool” means: (a) in the context of a Securitization, any pool or group of
loans that are a part of such Securitization; (b) in the context of a Transfer,
all loans which are sold, transferred or assigned to the same transferee; and
(c) in the context of a Participation, all loans as to which participating
interests are granted to the same participant.




“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Borrower, (b) the
ability of Borrower to perform any of its obligations under any Loan Document or
(c) the rights of or benefits available to Lender under any Loan Document.





8




--------------------------------------------------------------------------------







“Minimum Notice Period” means a period commencing no later than 10:00 a.m.,
Omaha time, (a) on the Effective Date of any Advance under the Revolving Credit
Facility bearing interest at the Base Rate, (b) three Business Days prior to the
Effective Date of any Advance or payment under the Revolving Credit Facility
bearing interest at the LIBOR Rate or rate selection under the Revolving Credit
Facility and (c) three Business Days prior to the Effective Date of any payment
under the Term Loan Facility (other than the quarterly payments required by
Section 2.4(c) hereof).




“Mortgages” has the meaning set forth in Section 3.1(b) hereof.




“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.




“Net Income” means, with respect to any period, the net income (loss) of
Borrower for such period, determined in accordance with GAAP.




“Non-Grain Inventory” means all raw materials, work in process, finished goods,
supplies and goods other than Grain Inventory held for sale or lease or
furnished or to be furnished under contracts of service in which Borrower now
has or hereafter acquires any right.




“Non-Use Fee Rate” means, with respect to any date, the annual rates of interest
set forth under the Non-Use Fee Rate, according to the applicable level in the
following grid, with such level to be determined on the basis of the Fixed
Charge Ratio set forth in the Compliance Certificate for the most recent fiscal
quarter of Borrower, and any changes to such level to take effect on the first
(1st) of the month following receipt of such Compliance Certificate by Lender:




 

 

Fixed Charge Ratio

 

Non-Use Fee Rate

Level 1

 

<1.00x

 

+0.500%

 

 

 

 

 

Level 2

 

≥1.00x and <1.15x

 

+0.375%

 

 

 

 

 

Level 3

 

≥1.15x and <1.30x

 

+0.375%

 

 

 

 

 

Level 4

 

≥1.30x and <1.45x

 

+0.250%

 

 

 

 

 

Level 5

 

≥1.45x

 

+0.125%

 

 

 

 

 




“Obligations” means all now existing or hereafter arising loans, advances,
liabilities, debts, obligations, covenants and duties of payment or performance
of every kind, matured or unmatured, direct or contingent, owing, arising, due
or to become due, or payable to Lender, by or from Borrower, in each case to the
extent arising out of this Agreement or any other Loan Document or otherwise
including, without limitation, all obligations to repay principal of and
interest on Revolving Credit Loans and the Term Loan, all obligations to pay
interest, fees, costs, charges, expenses and any other sums chargeable to
Borrower under the Loan Documents or any other agreement with Lender, whether or
not evidenced by any note or other instrument.




“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.




“Parent” means Green Plains Renewable Energy, Inc., an Iowa corporation.





9




--------------------------------------------------------------------------------







“Participation” means one or more grants by Lender to a third party of a
participating interest in notes evidencing obligations to repay secured or
unsecured loans owned by Lender or any or all servicing rights with respect
thereto.




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.




“Permitted Exceptions” means: (a) the liens for current taxes and assessments
with respect to the Real Property, not yet due and payable; (b) liens and
security interests in favor of Lender; (c) those easements, restrictions, liens
and encumbrances with respect to the Real Property set forth as exceptions in
the title insurance policies issued to Lender and approved by Lender in its
reasonable discretion; and (d) any other matters which have been approved in
writing by Lender.




“Person” means any individual, corporation, partnership, limited liability
partnership, limited liability company, association, trust, unincorporated
organization, joint venture, court or government or political subdivision or
agency thereof, or other entity.




“Personal Property” means the personal property of Borrower (other than rolling
stock and equipment owned by Borrower on the date hereof) described in the
Security Agreement, now existing or hereafter acquired.




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or its ERISA Affiliates
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.




“Prepayment Notice” means a written, telex, telecopy or telephonic notice by the
Company to the Administrative Agent pursuant to Section 2.4(d) hereof specifying
the amount of principal to be prepaid and the Effective Date of such prepayment.




“Property” means an interest of Borrower in any kind of property or asset,
whether real or personal, tangible or intangible, and includes the Collateral
and any equity interest in Borrower.




“Rate Option” means the LIBOR Rate or the Base Rate.




“Rate Selection Notice” means a written, telex or telephonic notice by Borrower
to Lender specifying: (a) the principal amount of the outstanding Revolving
Credit Loans that shall be governed by the LIBOR Rate; (b) the LIBOR Interest
Period applicable thereto; and (c) the Effective Date of each such LIBOR Rate
selection.




“Real Property” means the real property of Borrower described on Exhibit A
attached hereto and in the Mortgages and all improvements now or hereafter
existing thereon.




“Revolving Credit Commitment” means an amount equal to thirty million dollars
($30,000,000).




“Revolving Credit Facility” has the meaning set forth in Section 2.1(a) hereof.




“Revolving Credit Maturity Date” has the meaning set forth in Section 2.1(d)
hereof.




“Revolving Credit Note” has the meaning set forth in Section 2.1(c) hereof.




“Revolving Credit Loans” has the meaning set forth in Section 2.1(b) hereof.





10




--------------------------------------------------------------------------------







“Securitization” means one or more sales, dispositions, transfers or assignments
by Lender to a special purpose corporation, trust or other entity identified by
Lender of notes evidencing obligations to repay secured or unsecured loans owned
by Lender (and, to the extent applicable, the subsequent sale, transfer or
assignment of such notes to another special purpose corporation, trust or other
entity identified by Lender), and the issuance of  bonds, certificates, notes or
other instruments evidencing interests in pools of such loans, whether in
connection with a permanent asset securitization or a sale of loans in
anticipation of a permanent asset securitization.  Each Securitization shall be
undertaken in accordance with all requirements which may be imposed by the
investors or the rating agencies involved in each such sale, disposition,
transfer or assignment or which may be imposed by applicable securities, tax or
other laws or regulations.




“Security Agreement” has the meaning set forth in Section 3.1(c) hereof.




“Senior Leverage Ratio” means, with respect to any date, the ratio of (a) Debt
(excluding the principal amount of any Revolving Credit Loans outstanding) as of
such date to (b) EBITDAR as of such date.




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Lender is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Revolving Credit Loans bearing interest at the LIBOR Rate and the
Term Loan shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to Lender under
such Regulation D or any comparable regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.




“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture, trust or other legal entity of which Borrower owns directly or
indirectly 50% or more of the outstanding voting stock or equity interests, or
of which Borrower has effective control, by contract or otherwise.




“Tangible Net Worth” means, with respect to any date, the sum of Borrower’s: (a)
total assets (excluding any assets which are treated as intangibles in
conformity with GAAP); minus (b) total liabilities, all as determined in
accordance with GAAP.




“Term Loan Commitment” means an amount equal to nine million dollars
($9,000,000).




“Term Loan Facility” has the meaning set forth in Section 2.1(a) hereof.




“Term Loan Maturity Date” has the meaning set forth in Section 2.1(d) hereof.




“Term Loan Note” has the meaning set forth in Section 2.1(c) hereof.




“Term Loan” has the meaning set forth in Section 2.1(b) hereof.




“Term Rate” means, with respect to any date, an annual rate of interest (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the sum of: (a) the
LIBOR Rate; plus (b) twenty-five basis points (0.25%) per annum.





11




--------------------------------------------------------------------------------







“Transfer” means one or more sales, transfers or assignments by Lender to a
third party of notes evidencing obligations to repay secured or unsecured loans
owned by Lender or any or all servicing rights with respect thereto.




“Unmatured Event of Default” means an event which with the passage of time,
giving of notice or both, would become an Event of Default.




“Value” means, as of any given date, an amount equal to: (a) for Eligible
Accounts Receivable, the amount owing; (b) for Eligible Non-Grain Inventory, the
lesser of (i) cost determined on a FIFO inventory basis of accounting (all in
accordance with GAAP) and (ii) market price for inventory of similar kind,
quality, quantity and condition; (c) for Eligible Grain Inventory Evidenced By
Warehouse Receipts and Eligible Grain Inventory Not Evidenced By Warehouse
Receipts, the average daily price at which Borrower purchased inventory of
similar kind, quality, quantity and condition; (d) for Grain Forward Contracts
(1 Year) and Grain Forward Contracts (2 Years), the excess or deficit product of
(i) the futures price quoted on the Chicago Board of Trade for the futures
contract hedging each such contract minus the applicable purchase price per
bushel for each such contract multiplied by (ii) the number of bushels hedged
under each such contract; provided, however, that the Value of Grain Forward
Contracts (2 Years) shall not exceed five hundred thousand dollars ($500,000) in
the aggregate; and (e) for Hedging Accounts, the excess or deficit account
balances that would exist if all contracts held in such accounts were liquidated
and all gains and losses on such contracts were realized plus all amounts held
as margin (whether initial, maintenance or otherwise) in such accounts.  




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.




“Working Capital” means, with respect to any date, the sum of Borrower’s: (a)
current assets; minus (b) current liabilities (including the principal amount of
any Revolving Credit Loans outstanding and current maturities under the Term
Loan Facility), all as determined in accordance with GAAP.




1.2

Matters of Construction.  The terms “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. Wherever appropriate in the context, terms used herein in
the singular also include the plural and vice versa. All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations. Unless otherwise provided, all references to any
instruments or agreements to which Lender is a party including, without
limitation, references to any of the Loan Documents, shall include any and all
modifications or amendments thereto and any and all extensions or renewals
thereof.




1.3

Accounting Principles.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, this shall be done in accordance with GAAP, to the extent applicable,
except as otherwise expressly provided in this Agreement.





12




--------------------------------------------------------------------------------







SECTION 2.

THE LOANS




2.1

Description.




(a)

Subject to the other terms and conditions of this Agreement, Lender hereby
establishes loans for the benefit of Borrower of up to thirty-nine million
dollars ($39,000,000) consisting of (i) a revolving credit facility (the
“Revolving Credit Facility”), the proceeds of which will be used to finance
Borrower’s working capital needs, and (ii) a term loan facility (the “Term Loan
Facility”), the proceeds of which will be used to refinance Borrower’s existing
debt and for general business purposes.




(b)

The Revolving Credit Facility permits Advances to be extended by Lender to or
for the benefit of Borrower from time to time hereunder in the form of revolving
credit loans (the “Revolving Credit Loans”). The aggregate outstanding amount of
all Advances under the Revolving Credit Facility, at any time, shall not exceed
the lesser of the Revolving Credit Commitment and the Borrowing Base. Subject to
such limitation, the outstanding balance of all Advances under the Revolving
Credit Facility may fluctuate from time to time, through repayments and
reborrowings.  In no event shall the principal amount of any Advance under the
Revolving Credit Facility be less than one hundred thousand dollars ($100,000).
 The Term Loan Facility permits a single Advance to be extended by Lender to or
for the benefit of Borrower any time hereunder in the form of a term loan (the
“Term Loan”).  The aggregate outstanding amount of any Advance under the Term
Loan Facility shall not exceed the Term Loan Commitment.  Any Advance under the
Term Loan Facility which is repaid is not available for reborrowing.  The
Obligations of Borrower under the Revolving Credit Facility, the Term Loan
Facility, this Agreement and the other Loan Documents shall at all times be
absolute and unconditional.




(c)

At Closing, Borrower shall duly execute and deliver to Lender (i) a promissory
note made payable to the order of Lender in the principal amount of the
Revolving Credit Commitment (as the same may be amended, modified or replaced
from time to time, the “Revolving Credit Note”) and (ii) a promissory note made
payable to the order of Lender in the principal amount of the Term Loan
Commitment (as the same may be amended, modified or replaced from time to time,
the “Term Loan Note”). The Revolving Credit Note and the Term Loan Note shall
evidence Borrower’s absolute and unconditional obligation to repay Lender for
all Revolving Credit Loans made by Lender under the Revolving Credit Facility
and the Term Loan made by Lender under the Term Loan Facility, with interest as
herein and therein provided. Each and every Advance under the Revolving Credit
Facility shall be evidenced by the Revolving Credit Note and any Advance under
the Term Loan Facility shall be evidenced by the Term Loan Note.  The Revolving
Credit Note and the Term Loan Note are incorporated herein by reference and made
a part hereof. The Revolving Credit Note and the Term Loan Note shall be
substantially in the form of Exhibit B and Exhibit C, respectively, attached
hereto.





13




--------------------------------------------------------------------------------







(d)

The term of the Revolving Credit Facility shall expire on April 3, 2010. All
Revolving Credit Loans under the Revolving Credit Facility shall be repaid on or
before the earlier of (i) April 3, 2010, (ii) termination of the Revolving
Credit Facility and (iii) termination of this Agreement (the earliest of such
dates, the “Revolving Credit Maturity Date”). After the Revolving Credit
Maturity Date, no further Advances under the Revolving Credit Facility shall be
available from Lender.  The term of the Term Loan Facility shall expire on April
3, 2013.  Any Term Loan under the Term Loan Facility shall be repaid on or
before the earlier of (i) April 3, 2013, (ii) termination of the Term Loan
Facility and (iii) termination of this Agreement (the earliest of such dates,
the “Term Loan Maturity Date”).




2.2

Funding Procedures.




(a)

Subject to the terms and conditions of this Agreement and so long as no Event of
Default or Unmatured Event of Default has occurred hereunder, Lender will make
Advances to Borrower under the Revolving Credit Facility and a single Advance to
Borrower under the Term Loan Facility, in each case, on the Effective Dates
specified in Borrowing Notices received by Lender.




(b)

Not less than the Minimum Notice Period prior to any Effective Date, Borrower
shall deliver to Lender a Borrowing Notice for an Advance under the Revolving
Credit Facility or Term Loan Facility.




(c)

Subject to the terms and conditions of this Agreement, if the Borrowing Notice
is delivered to Lender not less than the Minimum Notice Period prior to any
Effective Date, and any other conditions set forth in this Agreement are
satisfied, Lender will make the requested Advance to Borrower on the Effective
Date (or the next applicable Business Day if the Borrowing Notice is delivered
to Lender less than the Minimum Notice Period prior to the Effective Date).  




2.3

Interest.




(a)

Each Revolving Credit Loan and the Term Loan shall bear interest on the
outstanding principal amount thereof from the date made until such Revolving
Credit Loan or Term Loan is paid in full.  Borrower agrees to pay interest on
the unpaid principal amount of each Revolving Credit Loan from time to time
outstanding hereunder at either of the following rates of interest per annum:
(i) the LIBOR Rate; or (ii) the Base Rate.  Borrower agrees to pay interest on
the unpaid principal amount of the Term Loan from time to time outstanding
hereunder at the following rate of interest per annum: the Term Rate.




(b)

After Closing, Borrower may change the rate of interest then in effect with
respect to any Revolving Credit Loan from the Base Rate to the LIBOR Rate for a
LIBOR Interest Period by delivering to the Lender a Rate Selection Notice not
less than the Minimum Notice Period prior to any Effective Date.  During such
LIBOR Interest Period, the Base LIBOR Rate applicable to such Revolving Credit
Loan shall not be changed by Borrower or Lender.  If, at the end of such LIBOR
Interest Period, Borrower fails to select a new Rate Option by giving a Rate
Selection Notice or to pay the Revolving Credit Loan after giving a Prepayment
Notice in not less than the Minimum Notice Period provided therefore, such
Revolving Credit Loan shall bear interest at the Base Rate on and after the last
day of such LIBOR Interest Period until paid or until the Effective Date of a
new Rate Option.  Borrower may not select a LIBOR Rate to apply to any portion
of the Revolving Credit Loans if, on the Effective Date of such selection, there
exists an Event of Default or Unmatured Event of Default.





14




--------------------------------------------------------------------------------







(c)

If any Event of Default shall occur, the rate of interest applicable to
Revolving Credit Loans and the Term Loan then outstanding shall be the Default
Rate. The Default Rate shall apply from the date of the Event of Default until
the date such Event of Default is waived or cured, as determined by Lender in
its reasonable discretion, and interest accruing at the Default Rate shall be
payable upon demand.




(d)

Interest shall be computed for the actual number of days elapsed on the basis of
a year consisting of three hundred sixty (360) days, including the date a
Revolving Credit Loan or the Term Loan, as applicable, is made and excluding the
date such Revolving Credit Loan or Term Loan, as applicable, or any portion
thereof is paid or prepaid.




(e)

All contractual rates of interest chargeable on any outstanding Revolving Credit
Loan or the Term Loan, as applicable, shall continue to accrue and be paid even
after default, maturity, acceleration, judgment, bankruptcy, insolvency
proceedings of any kind or the happening of any event or occurrence similar or
dissimilar.




(f)

In no contingency or event whatsoever shall the aggregate of all amounts deemed
interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate of interest permissible under applicable law.
In the event that any court of competent jurisdiction determines Lender has
charged or received interest hereunder in excess of the highest applicable rate
of interest, Lender may, in its reasonable discretion, apply and set off such
excess interest received by Lender against other Obligations due or to become
due and such rate of interest shall automatically be reduced to the maximum rate
of interest permitted by such law.




(g)

Any Revolving Credit Loan bearing interest at the LIBOR Rate shall be in a
minimum principal amount of five hundred thousand dollars ($500,000) and in
increments of one hundred thousand dollars ($100,000) thereafter.  No more than
ten (10) Revolving Credit Loans bearing interest at the LIBOR Rate shall be
outstanding at any one time.




2.4

Payments.




(a)

All accrued interest on the Revolving Credit Loans shall be due and payable (i)
on the last Business Day of each month until the Revolving Credit Maturity Date,
(ii) on the Revolving Credit Maturity Date and (iii) upon payment in full.  All
accrued interest on the Term Loan shall be due and payable (i) on the last
Business Day of each month until the Term Loan Maturity Date, (ii) on the Term
Loan Maturity Date and (iii) upon payment in full.  After the Revolving Credit
Maturity Date or Term Loan Maturity Date, as applicable, interest shall be
payable on demand.




(b)

If, at any time, the aggregate principal amount of all Revolving Credit Loans
outstanding exceeds the lesser of the Revolving Credit Commitment and the
Borrowing Base then in effect, Borrower shall immediately make such principal
prepayments of the Revolving Credit Loans as is necessary to eliminate such
excess.  If, at any time, the aggregate principal amount of the Term Loan
outstanding exceeds the Term Loan Commitment, Borrower shall immediately make
such principal prepayments of the Term Loan as is necessary to eliminate such
excess.





15




--------------------------------------------------------------------------------







(c)

The entire outstanding principal balance of the Revolving Credit Loans, together
with all unpaid accrued interest thereon, shall be due and payable on the
Revolving Credit Maturity Date.  Borrower shall repay the Term Loan to Lender on
the last Business Day of each calendar quarter, commencing on June 30, 2008,
through and including the Term Loan Maturity Date, in consecutive quarterly
payments of principal equal to two hundred twenty-five thousand dollars
($225,000).  The entire outstanding principal balance of the Term Loan, together
with all unpaid accrued interest thereon, shall be due and payable on the Term
Loan Maturity Date.




(d)

Upon receipt by the Lender of a Prepayment Notice not less than the Minimum
Notice Period prior to the Effective Date thereof, Borrower may prepay without
penalty the principal of Revolving Credit Loans and the Term Loan at any time.
 Notwithstanding the preceding sentence, Borrower acknowledges that prepayment
make-whole payments, premiums or penalties may be required in connection with
the prepayment of Revolving Credit Loans bearing interest at the LIBOR Rate on
any day other than the last day of the LIBOR Interest Period or the Term Loan on
any day other than the last Business Day of any calendar quarter.  




(e)

All payments and prepayments shall be applied first to any unpaid interest and
fees and thereafter to the principal of the Revolving Credit Loans and Term Loan
and to other amounts due Lender.  Except as otherwise provided herein, all
payments of principal, interest, fees or other amounts payable by Borrower
hereunder shall be remitted to Lender in immediately available funds not later
than 2:30 p.m., Omaha time, on the day due. Whenever any payment is stated as
due on a day which is not a Business Day, the maturity of such payment shall be
extended to the next succeeding Business Day and interest shall continue to
accrue during such extension; provided, however, that if said next succeeding
Business Day falls in a new month the maturity of such payment shall be on the
immediately preceding Business Day.




2.5

Use of Proceeds.  The proceeds of the Revolving Credit Loans shall be used to
finance Borrower’s working capital needs.  The proceeds of the Term Loan shall
be used to refinance Borrower’s existing debt and for general business purposes.




2.6

Fees.




(a)

Borrower shall pay to Lender a non-use fee, which shall accrue at the Non-Use
Fee Rate on the average daily unused amount of the Revolving Credit Commitment
during the period from the Closing Date until the Revolving Credit Maturity
Date.  All accrued non-use fees shall be due and payable (i) on the last
Business Day of each calendar quarter, commencing on June 30, 2008, until the
Revolving Credit Maturity Date and (ii) on the Revolving Credit Maturity Date.
 All non-use fees shall be computed for the actual number of days elapsed on the
basis of a year consisting of three hundred sixty (360) days, including the
Closing Date and excluding the Revolving Credit Maturity Date.




(b)

As of the Closing, Lender shall have fully earned, and Borrower shall have paid
to Lender, the non-refundable origination fee set forth in that certain fee
agreement dated as of the date hereof between Borrower and Lender.





16




--------------------------------------------------------------------------------







2.7

Alternate Rate of Interest.  If prior to the commencement of any LIBOR Interest
Period for a Revolving Credit Loan bearing interest at the LIBOR Rate or the
Term Loan: (a) Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate for such LIBOR Interest Period; or (b) the LIBOR Rate for such
LIBOR Interest Period will not adequately and fairly reflect the cost to Lender
of making or maintaining the Revolving Credit Loan or Term Loan for such LIBOR
Interest Period; then Lender shall give notice thereof to Borrower by telephone
or telecopy as promptly as practicable thereafter and, until Lender notifies
Borrower that the circumstances giving rise to such notice no longer exist, all
Revolving Credit Loans and the Term Loan shall bear interest at the Base Rate.




2.8

Increased Costs.




(a)

If any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by,  Lender (except any such reserve
requirement reflected in the Base LIBOR Rate); or (ii) impose on Lender or the
London interbank market any other condition affecting this Agreement; and the
result of any of the foregoing shall be to increase the cost to Lender of making
or maintaining any Revolving Credit Loan bearing interest at the LIBOR Rate or
the Term Loan (or of maintaining its obligation to make any such loan) or to
reduce the amount of any sum received or receivable by Lender (whether of
principal, interest or otherwise), then Borrower shall pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered.




(b)

If Lender determines that any Change in Law regarding capital requirements has
or would have the effect of reducing the rate of return on Lender’s capital or
on the capital of Lender’s holding company, if any, as a consequence of this
Agreement to a level below that which Lender or Lender’s holding company, if
any, could have achieved but for such Change in Law (taking into consideration
Lender’s or policies and the policies of Lender’s holding company, if any, with
respect to capital adequacy), then from time to time Borrower shall pay to
Lender such additional amount or amounts as will compensate Lender or Lender’s
holding company, if any, for any such reduction suffered.




(c)

A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender or its holding company, if any, as specified in paragraphs (a)
or (b) above shall be delivered to Borrower, demonstrating in reasonable detail
the calculation of the amounts, and shall be conclusive absent manifest
error.  Borrower shall pay Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.




(d)

Failure or delay on the part of Lender to demand compensation pursuant to this
Section 2.8 shall not constitute a waiver of Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate Lender
pursuant to this Section 2.8 for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of Lender’s intention to claim compensation therefore; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive and if Lender notifies Borrower of such Change of Law within one
hundred eighty (180) days after the adoption, enactment or similar act with
respect to such Change of Law, then the one hundred eighty (180) day period
referred to above shall be extended to include the period from the effective
date of such Change of Law to the date of such notice.





17




--------------------------------------------------------------------------------







2.9

Break Funding Payments.  In the event of (a) the payment of any principal of any
Revolving Credit Loan bearing interest at the LIBOR Rate other than on the last
day of a LIBOR Interest Period applicable thereto (including as a result of an
Event of Default), (b) the payment of any principal of the Term Loan (other than
the quarterly payments required by Section 2.4(c) hereof) other than on the last
Business Day of any calendar quarter or (c) the failure to borrow or pay any
Revolving Credit Loan or the Term Loan on the applicable Effective Date, then,
in any such event, Borrower shall compensate Lender for the loss, cost and
expense attributable to such event.  Such loss, cost or expense to Lender shall
be deemed to include an amount determined by Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such loan had such event not occurred, at the annual rate of interest that would
have been applicable to such loan, for the period from the date of such event to
the last day of the then current LIBOR Interest Period (or, in the case of a
failure to borrow, for the period that would have been the LIBOR Interest Period
for such loan) over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market.  A
certificate of Lender setting forth any amount or amounts that Lender is
entitled to receive pursuant to this Section 2.8, demonstrating in reasonable
detail the calculation of the amounts, shall be delivered to Borrower and shall
be conclusive absent manifest error.  Borrower shall pay Lender the amount shown
as due on any such certificate within ten (10) days after receipt thereof.




2.10

Taxes.




(a)

Any and all payments by or on account of any obligation of Borrower under this
Agreement or any other Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if Borrower
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions or withholdings (including deductions applicable
to additional sums payable under this Section 2.10) Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions or withholdings and (iii) Borrower shall pay
the full amount deducted or withheld to the relevant governmental authority in
accordance with applicable law.




(b)

In addition, Borrower shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.




(c)

Borrower shall indemnify Lender, within thirty (30) days after written demand
therefore, for the full amount of any Indemnified Taxes or Other Taxes paid by
Lender on or with respect to any payment by or on account of any obligation of
Borrower under this Agreement or any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.10) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by Lender demonstrating in reasonable detail the
calculation of the amounts, shall be conclusive absent manifest error.  However,
Lender shall not be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that are incurred or accrued more than one hundred eighty
(180) days prior to the date Lender gives notice and demand thereof to Borrower.





18




--------------------------------------------------------------------------------







(d)

As soon as reasonably practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a governmental authority, Borrower shall deliver to
Lender the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.




(e)

Lender, if requested by Borrower, shall deliver such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
Borrower as will enable Borrower to determine whether or not Lender is subject
to backup withholding or information reporting requirements.




(f)

If Lender determines, in its reasonable discretion, that it has received a
refund of any taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.10, it shall pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section 2.10 with respect to the taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Lender and without interest (other
than any interest paid by the relevant governmental authority with respect to
such refund); provided, that Borrower, upon the request of Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant governmental authority) to Lender in the event
Lender is required to repay such refund to such governmental authority.  This
Section 2.10 shall not be construed to require Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to Borrower or any other Person.




SECTION 3.

CLOSING AND CONDITIONS PRECEDENT TO ADVANCES




Closing under this Agreement and the making of each Advance are subject to the
following conditions precedent (all documents to be in form and substance
satisfactory to Lender):




3.1

Conditions Precedent to Closing.  Prior to the Closing, Borrower shall have
delivered to Lender the following:




(a)

A duly and fully executed Agreement, Revolving Credit Note and Term Loan Note.




(b)

Duly and fully executed mortgages, security agreements, fixture financing
statements and assignments of leases and rents with respect to the Real Property
substantially in the form of Exhibit D attached hereto (as the same may from
time to time be amended, restated, modified or otherwise supplemented, the
“Mortgages”).  The Mortgages shall secure the Obligations and create first
priority liens on the Real Property, subject only to the Permitted Exceptions.




(c)

A duly and fully executed security agreement substantially in the form of
Exhibit E attached hereto (as the same may from time to time be amended,
restated, modified or otherwise supplemented, the “Security Agreement”) and
UCC-1 Financing Statement.  Said Security Agreement and UCC-1 Financing
Statement shall secure the Obligations and create a first priority perfected
security interest on the Personal Property, subject only to the Permitted
Exceptions.





19




--------------------------------------------------------------------------------







(d)

Duly and fully executed control agreements with respect to the bank and
brokerage accounts set forth on Schedule 4.17 hereto substantially in the form
of Exhibit F attached hereto (as the same may from time to time be amended,
restated, modified or otherwise supplemented, the “Control Agreements”).  The
Control Agreements shall secure the Obligations and create a first priority
perfected security interest on the bank and brokerage accounts set forth on
Schedule 4.17 hereto, subject only to the Permitted Exceptions.




(e)

A duly and fully executed environmental indemnity agreement substantially in the
form of Exhibit G attached hereto (as the same may from time to time be amended,
restated, modified or otherwise supplemented, the “Environmental Indemnity
Agreement”).




(f)

Each instrument, document and agreement required to be executed under any
provision of this Agreement or any other Loan Document.




(g)

Certified copies of (i) resolutions of Borrower and its sole member, authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents and the transactions contemplated thereby and (ii) Borrower’s and its
sole member’s organizational and governing documents and agreements.




(h)

Incumbency certificates identifying all Authorized Officers, with specimen
signatures.




(i)

A certificate of good standing for Borrower and its sole member issued by
appropriate governmental authorities.




(j)

A written opinion of Borrower’s independent counsel.




(k)

Independent written appraisals of the value of the Real Property, prepared by
qualified and licensed real estate appraisers satisfactory to Lender, together
with a letter from each real estate appraiser stating that Lender can rely upon
such appraisal in connection with this Agreement.




(l)

ALTA lender’s policies of title insurance for the Real Property, with Lender as
the insured, insuring the Mortgages as first priority liens on the Real
Property, subject only to the Permitted Exceptions.  All standard exceptions to
such policies shall be deleted, and the policies shall contain such endorsements
as Lender may reasonably require.  On the Closing Date, Lender shall receive a
“mark-up” of the title insurance commitment for such insurance showing that
(i) all requirements for issuance of the policies have been satisfied, (ii) the
Mortgages are first priority liens on the Real Property, subject only to the
Permitted Exceptions, (iii) the standard exceptions to coverage will be deleted
from the final policies and (iv) the final policies will contain the requested
endorsements.




(m)

ALTA-ACSM surveys of the Real Property, prepared by a registered land surveyor
satisfactory to Lender, together with a letter from each land surveyor stating
that Lender and the title company issuing the title insurance for the Real
Property can rely upon such survey in connection with this Agreement and that no
material changes have occurred to the Real Property in question since the survey
was prepared.




(n)

Complete copies of phase 1 environmental assessments for the Real Property,
prepared by environmental assessment firms satisfactory to Lender, together with
a letter from each environmental assessment firm stating that Lender can rely
upon such assessment in connection with this Agreement.





20




--------------------------------------------------------------------------------







(o)

Satisfactory evidence of hazard insurance coverage on the Collateral and general
liability, auto liability, workers compensation and other insurance, as may be
required by any of the Loan Documents.




(p)

Flood certificates indicating that the Real Property is not within the 100-year
flood plain or identified as a special flood hazard area as defined by the
Federal Emergency Management Agency.




(q)

Complete copies of the fully executed merger agreements with respect to the
merger of Green Plains Grain Merger Sub, Inc. with and into Great Lakes
Cooperative and the merger of Great Lakes Cooperative (n/k/a Green Plains Grain
Cooperative) with and into Borrower.  The mergers shall have been, or
substantially simultaneously with the Closing shall be, consummated in
accordance with the merger agreements and applicable law, without any amendment
to or waiver of any terms or conditions of the merger agreements not approved by
Lender (such approval not to be unreasonably withheld or delayed). Lender shall
have received copies of the material documents evidencing the closing of the
mergers and all material due diligence materials relating to the mergers.




(r)

Satisfactory evidence of payoff of all existing debt and obligations owing to
CoBank, ACB and discharge of related liens and security interests.




(s)

Payment of the origination fee referenced in Section 2.6(b) hereof and all
Expenses associated with the Revolving Credit Facility and Term Loan Facility
incurred to the Closing Date.




(t)

A borrowing base report substantially in the form of Exhibit H attached hereto,
together with supporting documentation (as the same may from time to time be
amended, restated, modified or otherwise supplemented, the “Borrowing Base
Report”), dated within thirty (30) days of the Closing Date.




(u)

A compliance certificate substantially in the form of Exhibit I attached hereto,
together with supporting documentation (as the same may from time to time be
amended, restated, modified or otherwise supplemented, the “Compliance
Certificate”), dated within thirty (30) days of the Closing Date.




(v)

Commitments from financial institutions satisfactory to Lender to fund fourteen
million dollars ($14,000,000) of the Revolving Credit Commitment and Term Loan
Commitment.




(w)

All other instruments, certificates, documents, information and reports
reasonably required or requested to be executed and/or delivered by Borrower.




3.2

Conditions Precedent to Advances.  Lender’s obligation to make Advances shall be
subject to the satisfaction of each of the following conditions:




(a)

All representations and warranties of Borrower shall be deemed reaffirmed as of
the making of such Advance and shall be true, correct and complete both before
and after giving effect to such Advance.




(b)

No Event of Default or Unmatured Event of Default shall have occurred and be
continuing, Borrower shall be in compliance with this Agreement and the other
Loan Documents and Borrower shall be deemed to have certified such matters to
Lender.





21




--------------------------------------------------------------------------------







(c)

Borrower shall have taken such other actions, including the delivery of
documents and opinions, as Lender may reasonably request.




3.3

Compliance with this Agreement.  Borrower shall have performed and complied with
all agreements, covenants and conditions contained herein including, without
limitation, the provisions of Sections 5 and 6 hereof, which are required to be
performed or complied with by Borrower before or at the Closing Date and as of
the date of each Advance.




3.4

Closing Certificate.  Lender shall have received a certificate dated the Closing
Date and signed by an Authorized Officer certifying that all of the conditions
specified in this Section 3 have been fulfilled and that no Material Adverse
Effect has occurred since August 31, 2007.




3.5

Closing.  Subject to the conditions of this Section 3, the Revolving Credit
Facility and Term Loan Facility shall be made available on the date (the
“Closing Date”) this Agreement is duly executed and all of the conditions
contained in Section 3.1 hereof are completed (the “Closing”).




3.6

Non-Waiver of Rights.  By completing the Closing hereunder, or by making
Advances hereunder, Lender does not thereby waive a breach of any warranty,
representation or covenant made by Borrower hereunder or under any agreement,
document or instrument delivered to Lender or otherwise referred to herein, and
any claims and rights of Lender resulting from any breach or misrepresentation
by Borrower are specifically reserved by Lender.




SECTION 4.

REPRESENTATIONS AND WARRANTIES




To induce Lender to complete the Closing and make Advances under the Revolving
Credit Facility and Term Loan Facility, Borrower represents and warrants to
Lender that:




4.1

Organization, Powers, Authorization and Enforceability.




(a)

Borrower is duly organized, validly existing and in good standing under the laws
of the state of its formation, has lawful power and authority to engage in the
business it conducts and is qualified to do business and in good standing in
each state and other jurisdiction where the nature and extent of its business
requires qualification, except where the failure to so qualify could not have a
Material Adverse Effect.

(b)

Borrower has all requisite power and authority to enter into and perform this
Agreement and the other Loan Documents and to incur the Obligations herein
provided for, and has taken all proper and necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents.

(c)

This Agreement and the other Loan Documents, when executed and delivered, will
be legal, valid and binding upon Borrower and enforceable against Borrower in
accordance with their respective terms.





22




--------------------------------------------------------------------------------







4.2

No Conflicts.  The execution, delivery and performance of this Agreement, the
other Loan Documents and all related agreements and each document required by
any provision hereof will not violate any law, government rule or regulation,
violate the organizational or governing documents and agreements of Borrower or
violate or result in a default of (immediately or with the passage of time) any
contract, agreement or instrument to which Borrower is a party, or by which
Borrower or its Property  is bound, which violation or default could have a
Material Adverse Effect.  Borrower is not in violation of nor has it knowingly
caused any Person to violate any term of any agreement or instrument to which it
or such Person is a party or by which it  or its Property may be bound, which
violation could have a Material Adverse Effect.  Borrower is not in violation of
its organizational or governing documents and agreements.




4.3

Financial Condition / Full Disclosure.  Borrower has delivered to Lender its
balance sheet and statements of operations, cash flows and member equity as of
and for the fiscal year ended August 31, 2007.  Such financial statements
present fairly the financial position and results of operations and cash flows
of Borrower as of such date and for such period in accordance with GAAP.  The
other financial statements and information relating to Borrower and delivered to
Lender in connection with the negotiation of this Agreement present fairly the
financial position of Borrower as of the date thereof and the results of its
operations as of the period thereof.  Since August 31, 2007, there has been no
Material Adverse Effect.  Neither the written statements furnished by Borrower
to Lender in connection with the negotiation of this Agreement nor those
contained in any financial statements or documents relating to Borrower contain
any untrue statement of a material fact or omit a material fact necessary to
make the statements contained therein or herein not misleading.




4.4

Governmental Approval.  Neither the nature of Borrower or of Borrower’s business
or Property, nor any relationship between Borrower and any other Person, nor any
circumstance affecting Borrower in connection with the issuance or delivery of
any Loan Document, is such as to require a consent, approval or authorization
of, or filing, registration or qualification with, any governmental authority on
the part of Borrower in connection with the execution and delivery of this
Agreement or the other Loan Documents, except: (a) for the filing of the UCC-1
Financing Statement; and (b) for instances in which the lack of such consent,
approval or authorization of, or filing, registration or qualification with, any
governmental authority on the part of Borrower could not have a Material Adverse
Effect.




4.5

Pending Litigation.  There are no judgments, judicial or administrative orders,
 suits, actions, proceedings or investigations (civil or criminal) pending, or
to the knowledge of Borrower, threatened, against Borrower or affecting its
Property in any court or before any governmental authority, regulatory agency or
arbitration board or tribunal, none of which, if adversely determined, could
have a Material Adverse Effect.  Borrower is not in default with respect to any
order of any court, governmental authority, regulatory agency or arbitration
board or tribunal. No officer of Borrower or its sole member has been indicted
or convicted in connection with or is engaging in any criminal conduct, or is
currently subject to any lawsuit or proceeding or under investigation in
connection with any anti-racketeering or other related conduct or activity.




4.6

Taxes.  All tax returns required to be filed by Borrower in any jurisdiction
have in fact been filed, and all taxes, assessments, fees and other governmental
charges upon Borrower, or any of its Property, income or franchises, which are
shown to be due and payable on such returns have been paid, except for those
taxes being contested in good faith with due diligence by appropriate
proceedings.  Borrower is not aware of any proposed additional tax assessment or
tax to be assessed against or applicable to Borrower that could reasonably be
expected to have a Material Adverse Effect.




4.7

Insurance.  All premiums due in respect of all insurance maintained by Borrower
or with respect to its Property have been paid.





23




--------------------------------------------------------------------------------







4.8

Contracts, etc.




(a)

Borrower is not a party to any contract or agreement, or subject to any other
restriction, which unduly materially and adversely affects its business,
financial condition, Property or prospects.

(b)

Except as otherwise specifically provided in this Agreement, Borrower has not
agreed or consented to cause or permit any Property to be subject in the future
(upon the happening of a contingency or otherwise) to any lien, claim or
encumbrance of any nature whatsoever not permitted by this Agreement.




4.9

Compliance with Laws.  Borrower is not in violation of, has not received written
notice that it is in violation of, nor has it knowingly caused any Person to
violate, any applicable statute, regulation or ordinance of the United States,
or of any state, city, town, municipality, county or of any other jurisdiction,
or of any agency, or department thereof (including without limitation,
environmental laws and regulations), which violation could have a Material
Adverse Effect.




4.10

Equity Interests.  The authorized and outstanding equity interests of Borrower
are owned by Parent.  All of the equity interests of Borrower have been duly and
validly authorized and issued and are fully paid and non-assessable and have
been sold and delivered to the holder thereof in compliance with, or under valid
exemption from, all federal and state laws and the rules and regulations of all
regulatory bodies thereof governing the sale and delivery of securities.  There
are no subscriptions, warrants, options, calls, commitments, rights or
agreements by which Borrower or Parent is bound relating to the issuance,
transfer, voting or redemption of Borrower’s equity interests or any pre-emptive
rights held by any Person with respect to the equity interests of Borrower.
Borrower has not issued any securities convertible into or exchangeable for its
equity interests or any options, warrants or other rights to acquire such equity
interests or securities convertible into or exchangeable for such equity
interests.  




4.11

Associations.  Borrower is not engaged in, nor does it have any interest in, any
joint venture or partnership with any other Person.  Borrower does not have any
Subsidiaries, except Great Lakes Grain Storage.




4.12

Labor Matters.  There are no strikes, lockouts or slowdowns against Borrower
pending or, to the knowledge of Borrower, threatened.  The hours worked by and
payments made to employees of Borrower have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters.  All payments due from Borrower, or for which any
claim may be made against Borrower, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Borrower, in each of such cases so as to not cause a Material
Adverse Effect.




4.13

ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect.  The present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, in each of such cases
so as to cause a Material Adverse Effect.




4.14

Debt.  Borrower does not have existing Debt, except (a) Debt to CoBank, ACB and
(b) Debt permitted by Section 6.1 hereof.





24




--------------------------------------------------------------------------------










4.15

Title to Property.  Borrower has good and marketable title to its Property, free
from all liens, claims and encumbrances of any nature whatsoever, except (a)
liens, claims and encumbrances in favor of CoBank, ACB and (b) liens, claims and
encumbrances permitted by Section 6.2 hereof.  None of the Borrower’s Property
is subject to any right of first refusal, right of first offer, option to
purchase or lease, except pursuant to the agreements set forth on Schedule 4.15
hereto.




4.16

Collateral Locations.  Attached hereto as Schedule 4.16 is a complete and
accurate list showing all places at which the Collateral is located on the date
hereof.  Such list indicates whether the premises are owned or leased by
Borrower or whether the premises are the premises of a warehouseman or other
third party, and if owned by a third party, the name and address of such third
party.  




4.17

Location of Bank and Brokerage Accounts.  Attached hereto as Schedule 4.17 is a
complete and accurate list of all deposit, checking, savings, securities,
investment, hedging, commodity trading and other accounts maintained with any
bank, broker or dealer and all other similar accounts maintained by Borrower on
the date hereof, together with a description thereof.  Each of the accounts set
forth on Schedule 4.17 hereto is maintained with the corresponding financial
institution indicated thereon.  




SECTION 5.

BORROWER’S AFFIRMATIVE COVENANTS




Borrower covenants that until all of the Obligations are paid and satisfied in
full and the Revolving Credit Facility and Term Loan Facility have been
terminated:




5.1

Financial and Business Information.  Borrower shall deliver to Lender the
following (all to be in form and substance satisfactory to Lender):




(a)

Financial Statements and Reports:




(i)

as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of Parent, financial statements of Parent for such year which
present fairly Parent’s financial condition, including the balance sheet as of
the end of such fiscal year and a statement of operations, a statement of cash
flows and a statement of stockholder equity for such fiscal year, all on a
consolidated basis and accompanied by consolidating schedules, prepared in
accordance with GAAP, and audited by an independent certified public accounting
firm of recognized standing selected by Parent and reasonably satisfactory to
Lender, together with an unqualified opinion on the financial statements from
such accounting firm;




(ii)

as soon as available, but in any event within thirty (30) days after the end of
each month, internally prepared financial statements of Borrower for such month,
along with year to date information and comparative information from the same
periods of the preceding fiscal year, which present fairly Borrower’s financial
condition, including balance sheet, statement of operations, statement of cash
flows and statement of member equity, prepared in accordance with GAAP (subject
to the absence of footnotes);





25




--------------------------------------------------------------------------------







(iii)

as soon as available, but in any event within thirty (30) days after the end of
each month, internally prepared financial statements of the Shenandoah, Iowa
ethanol plant of Parent or GPRE Shenandoah LLC and the Superior, Iowa ethanol
plant of Superior Ethanol, LLC for such month, along with year to date
information and comparative information from the same periods of the preceding
fiscal year, which present fairly the financial condition of such ethanol
plants, including balance sheet, statement of operations and statement of cash
flows, prepared in accordance with GAAP (subject to the absence of footnotes);




(iv)

as soon as available, but in any event within thirty (30) days after the end of
each fiscal quarter, a Compliance Certificate;




(v)

as soon as available, but in any event within thirty (30) days after the end of
each month, a Borrowing Base Report;




(vi)

as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of Borrower, financial projections of Borrower for the then
current fiscal year, together with an explanation of the assumptions used to
forecast such financial projections;




(vii)

daily, electronic copies of all broker statements of Borrower indicating all
activities with respect to Hedging Accounts; and




(viii)

such other data, reports, statements and information (financial or otherwise) as
Lender may reasonably request.




(b)

Notice of Event of Default - promptly upon becoming aware of the existence of
any condition or event which constitutes an Event of Default or Unmatured Event
of Default under this Agreement, a written notice specifying the nature and
period of existence thereof and what action Borrower is taking (and proposes to
take) with respect thereto.




5.2

Tax Returns and Reports.  At Lender’s request from time to time, Borrower shall
promptly furnish Lender with copies of the annual federal and state income tax
returns of Borrower.




5.3

Material Adverse Effect.  Borrower agrees that immediately upon it, its sole
member or any of its or its sole member’s officers becoming aware of any
development or other information which could reasonably be expected to result in
a Material Adverse Effect, it shall give to Lender telephonic or facsimile
notice specifying the nature of such development or information and such
anticipated Material Adverse Effect. In addition, such verbal communication
shall be confirmed by written notice thereof to Lender on the next Business Day
after such verbal notice is given.




5.4

Litigation / Loss.  Borrower shall give prompt notice to Lender of any (a)
litigation claiming in excess of two hundred fifty thousand dollars ($250,000)
from Borrower, or which could otherwise have a Material Adverse Effect or (b)
any damage, loss, theft or destruction in excess of two hundred fifty thousand
dollars ($250,000) with respect to any portion of Borrower’s Property, or which
could otherwise have a Material Adverse Effect.




5.5

Places of Business; Jurisdiction of Organization; Name.  Borrower shall give
thirty (30) days prior written notice to Lender of any changes in the location
of any of its chief executive office or any other places of business, any
changes in its jurisdiction of organization, change of name or the establishment
of any new, or the discontinuance of any existing place of business.





26




--------------------------------------------------------------------------------










5.6

Maintenance of Insurance, Financial Records and Legal Existence.




(a)

Property Insurance - Borrower shall maintain or cause to be maintained insurance
on its Property against fire, casualty and such other hazards in such amounts,
with such deductibles and with such insurers as are customarily used by
companies operating in the same industry as Borrower. The policies of all such
casualty insurance shall contain standard lender loss payable and additional
insured clauses issued in favor of Lender pursuant to which all losses
thereunder shall be paid to Lender as Lender’s interests may appear. Such
policies shall expressly provide that the requisite insurance cannot be altered
or canceled without thirty (30) days prior written notice to Lender and shall
insure Lender notwithstanding the act or neglect of the insured. At or prior to
Closing, Borrower shall furnish Lender with insurance certificates certified as
true and correct and being in full force and effect as of the Closing Date or
such other evidence of insurance as Lender may require, provided that Borrower
shall furnish to Lender such insurance certificates naming Lender as loss payee
and as additional insured no later than sixty (60) days subsequent to the
Closing Date. In the event Borrower fails to procure or cause to be procured any
such insurance or to timely pay or cause to be paid the premium(s) on any such
insurance, Lender may do so for Borrower, but Borrower shall continue to be
liable for the same. Borrower hereby appoints Lender as its attorney-in-fact,
exercisable at Lender’s option, to endorse any check which may be payable to
Borrower in order to collect the proceeds of such insurance.




(b)

Public Liability and Business Interruption Insurance - Borrower shall maintain,
and shall deliver to Lender upon Lender’s request evidence of public liability
and business interruption insurance in such amounts as is customary for
companies in the same or similar businesses located in the same or similar area.




(c)

Financial Records - Borrower shall keep current and accurate books of records
and accounts in which full and correct entries will be made of all of its
business transactions, and will reflect in its financial statements adequate
accruals and appropriations to reserves, all in accordance with GAAP. Borrower
shall provide written notice to Lender promptly upon any change to its fiscal
year end date.




(d)

Existence and Rights - Borrower shall do (or cause to be done) all things
necessary to preserve and keep in full force and effect its legal existence,
good standing, rights and franchises.




(e)

Compliance with Laws - Borrower shall be in compliance with any and all laws,
ordinances, governmental rules and regulations, and court or administrative
orders or decrees to which it or its Property is subject, whether federal, state
or local (including, without limitation, environmental or environmental-related
laws, statutes, ordinances, rules, regulations and notices) and shall obtain and
maintain any and all licenses, permits, franchises, certificates or other
governmental authorizations necessary to the ownership of its Property or to the
conduct of its businesses, which violation or failure to obtain could materially
adversely affect the business, financial condition, Property or prospects of
Borrower.




5.7

Business Conducted.  Borrower shall continue in the primary business presently
engaged in by it, it being agreed that Borrower may engage in businesses
reasonably related to its primary business.





27




--------------------------------------------------------------------------------







5.8

Payment of Obligations, Taxes and Claims.  Borrower shall pay, before they
become delinquent, all debts, obligations, taxes, assessments, governmental
charges, levies and claims imposed upon it or upon its Property, except for
those being contested in good faith with due diligence by appropriate
proceedings and for which appropriate reserves have been maintained under GAAP.




5.9

Financial Covenants.  Borrower shall perform and comply with each of the
following financial covenants as reflected and computed from its financial
statements:




(a)

Borrower shall maintain at all times, Working Capital equal to or more than: (i)
seven million dollars ($7,000,000) during fiscal 2008; (ii) nine million dollars
($9,000,000) during fiscal 2009; and (iii) eleven million dollars ($11,000,000)
during fiscal 2010 and each fiscal year thereafter.




(b)

Borrower shall maintain at all times, Tangible Net Worth equal to or more than:
(i) ten million dollars ($10,000,000) during fiscal 2008; (ii) twelve million
dollars ($12,000,000) during fiscal 2009; and (iii) fifteen million dollars
($15,000,000) during fiscal 2010 and each fiscal year thereafter.




(c)

Borrower shall maintain at all times, a Fixed Charge Ratio of 1.10x or more.




(d)

Borrower shall maintain at all times, Capital Expenditures equal to or less
than: (i) two million five hundred thousand dollars ($2,500,000) during fiscal
2008; and (ii) one million dollars ($1,000,000) during fiscal 2009 and each
fiscal year thereafter; provided, however, that any unused portion of Capital
Expenditures from any fiscal year may be added to the one million dollar
($1,000,000) limit in the next succeeding year.




(e)

Borrower shall maintain at all times, a Senior Leverage Ratio that does not
exceed 2.25x.




5.10

Swap Requirement.  Within ninety (90) days after the Closing Date, Borrower
shall enter into an interest rate swap arrangement to effectively fix the annual
rate of interest accruing on fifty percent (50%) of the principal amount of any
Advance under the Term Loan Facility.




5.11

Maintenance of Property / Inspection.  Borrower shall keep and maintain its
Property in good working order and condition, ordinary wear and tear excepted.
 Borrower shall permit any of Lender’s officers or other representatives to
visit and inspect Borrower’s Property during regular business hours to examine
and audit all of Borrower’s books of account, records, reports and other papers,
to make copies and extracts therefrom and to discuss its affairs, finances and
accounts with its officers, employees and independent certified public
accountants and attorneys.




SECTION 6.

BORROWER’S NEGATIVE COVENANTS




Borrower covenants that until all of the Obligations are paid and satisfied in
full and the Revolving Credit Facility and Term Loan Facility have been
terminated:




6.1

Debt.  Borrower shall not create, incur, assume or suffer to exist, voluntarily
or involuntarily, any Debt, except (a) the Obligations to Lender and (b)
purchase money obligations, obligations under Capitalized Leases and obligations
under operating leases for rolling stock and equipment in an aggregate amount
not to exceed seven million dollars ($7,000,000) outstanding at any one time.





28




--------------------------------------------------------------------------------







6.2

Liens, Claims and Encumbrances.  Borrower shall not (a) execute a negative
pledge agreement with any Person covering any Property, except as set forth in
this Agreement, or (b) cause or permit or consent to cause or permit (upon the
happening of a contingency or otherwise) its Property to be subject to any lien,
claim or encumbrance of any nature whatsoever, except (i) the Permitted
Exceptions and (ii) liens and security interests with respect to the Property
subject to the purchase money obligations, obligations under Capitalized Leases
and obligations under operating leases for rolling stock and equipment permitted
by Section 6.1 hereof.




6.3

Loans, Advances and Investments.  Borrower shall not make, or be permitted to
have outstanding, any loans or advances to, or investments in, any Person,
except (a) advances to employees in the ordinary course of business not in
excess of one hundred thousand dollars ($100,000) in the aggregate at any one
time outstanding, (b) extensions of trade credit or similar advances in the
ordinary course of business and (c) Great Lakes Grain Storage.




6.4

Distributions.  Borrower shall not declare, pay or make any form of
Distribution, except (a) periodic Distributions to Parent in an amount equal to
Borrower’s reasonable overhead and operating expenses paid by Parent and (b) an
annual Distribution to Parent in an amount equal to Parent’s federal, state,
local and foreign income tax liability for such year in respect of taxable
income derived from Borrower (net of tax refunds).




6.5

Sale of Assets, Merger, Consolidation, Dissolution or Liquidation of Borrower.




(a)

Borrower shall not sell, lease, license, transfer or otherwise dispose of its
Property, agree to the same or convey any rights regarding the same, except (i)
Property sold in the ordinary course or ordinary operation of Borrower’s
business, (ii) sales of assets (other than as otherwise set forth in this
Section 6.1(a)) for fair market value in an aggregate amount not to exceed two
hundred fifty thousand dollars ($250,000) per fiscal year and (iii) pursuant to
the agreements set forth on Schedule 4.15 hereto.  Borrower shall not materially
amend, restate, modify, supplement, extend, renew or take any similar material
actions with respect to the agreements set forth on Schedule 4.15 hereto.




(b)

Borrower shall not merge or consolidate with, acquire any equity interests in
(except the currently outstanding equity interests in Great Lakes Grain
Storage), acquire all or substantially all of the assets of or otherwise engage
in any form of business combination with, any other Person, or commence a
dissolution or liquidation.




(c)

Borrower shall remain wholly-owned by Parent.




6.5

Change of Control of Parent.  No Change of Control shall occur with respect to
Parent.  For the purposes of this Section 6.6, “Change of Control” means:




(a)

the acquisition, directly or indirectly, by any person, entity or “group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the combined voting power of Parent’s then outstanding voting
securities entitled to vote generally in the election of directors;





29




--------------------------------------------------------------------------------







(b)

individuals who, as of the Closing Date, constitute the Board of Directors of
Parent (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board of Directors of Parent, provided that any person becoming
a director subsequent to the Closing Date whose election, or nomination for
election by the shareholders of Parent, was approved by a vote of at least a
majority of the Incumbent Directors who are directors at the time of such vote
shall be, for purposes of this Agreement, an Incumbent Director; or




(c)

consummation of (i) a reorganization, merger or consolidation, in each case,
with respect to which persons who were the shareholders of Parent immediately
prior to such reorganization, merger or consolidation (other than the acquirer)
do not, immediately thereafter, beneficially own more than fifty percent (50%)
of the combined voting power of the reorganized, merged or consolidated
company’s then outstanding voting securities entitled to vote generally in the
election of directors or (ii) a liquidation or dissolution of Parent or the sale
of all or substantially all of the assets of Parent (whether such assets are
held directly or indirectly) to a third party.




6.7

Transactions With Affiliates.  Borrower shall not enter into any transaction
with any Affiliate including, without limitation, the purchase, sale, lease or
exchange of Property, or the loaning, capitalization or giving of funds to any
such Affiliate, unless (a) such Affiliate is engaged in a business substantially
related to the business permitted to be conducted by Borrower hereunder, (b) the
transaction is in the ordinary course of and pursuant to the reasonable
requirements of Borrower’s business and upon terms substantially the same and no
less favorable to Borrower as it would obtain in a comparable arm’s-length
transactions with any Person not an Affiliate and (c) such transaction is not
prohibited hereunder.




6.8

Bank and Brokerage Accounts; Deposits.  Borrower shall not establish any new
deposit, checking, savings, securities, investment, hedging, commodity trading
or other similar accounts, maintain any account other than those accounts
specified on Schedule 4.17 hereto, deposit proceeds from the sale of Collateral
in any account other than a deposit account specified on Schedule 4.17 hereto or
permit the cash balance of the accounts set forth on Schedule 4.17 hereto to
exceed the corresponding balance limit indicated on Schedule 4.17 hereto.  The
accounts set forth on Schedule 4.17 hereto that are maintained with financial
institutions other than Lender and in which Lender does not have a first
priority perfected security interest shall not have an aggregate balance limit
in excess of one hundred thousand dollars ($100,000).




6.9

Hedging.  Borrower shall not (a) violate the Hedging Policy, (b) permit more
than twenty-five thousand (25,000) bushels of any commodity constituting Grain
Inventory to be unhedged against future price risk as of the close of the
Chicago Board of Trade on each Business Day or (c) enter into any short position
in any futures contract traded on the Chicago Board of Trade with a term that
expires in excess of twelve (12) months from the contract date.




SECTION 7.

DEFAULT




7.1

Events of Default.  Each of the following events shall constitute an event of
default (“Event of Default”) and Lender shall thereupon have the option to
declare the Obligations immediately due and payable, all without demand, notice,
presentment or protest or further action of any kind (it also being understood
that the occurrence of any of the events or conditions set forth in
subparagraphs (j), (k) or (l) shall automatically cause an acceleration of the
Obligations):




(a)

Payments - if Borrower fails to make any payment of principal or interest on the
date when such payment is due and payable; or





30




--------------------------------------------------------------------------------







(b)

Other Charges - if Borrower fails to pay any other charges, fees, Expenses or
other monetary obligations owing to Lender, arising out of or incurred in
connection with this Agreement on the date when such payment is due and payable,
whether upon maturity, acceleration, demand or otherwise and such failure
continues for a period of ten (10) days after the earlier of Borrower becoming
aware of such failure or Borrower receiving written notice from Lender of such
failure; provided however, that the ten (10) day grace period shall not be
applicable if such payments are due and payable due to maturity, acceleration or
demand, whether following an Event of Default, or otherwise; or




(c)

Particular Covenant Defaults - if Borrower fails to perform, comply with or
observe any covenant or undertaking contained in this Agreement not otherwise
described in this Section 7.1, and such failure continues for a period of thirty
(30) days after the earlier of Borrower becoming aware of such failure or
Borrower receiving written notice from Lender of such failure; or




(d)

Financial Information - if any statement, report, financial statement or
certificate made or delivered by Borrower, its sole member or any of their
officers, employees or agents, to Lender is not true and correct, in all
material respects, when made; or




(e)

Uninsured Loss - if there shall occur any uninsured damage, loss, theft or
destruction in excess of two hundred fifty thousand dollars ($250,000) with
respect to any portion of Borrower’s Property; or




(f)

Warranties or Representations - if any warranty, representation or other
statement by or on behalf of Borrower contained in or pursuant to this
Agreement, any of the other Loan Documents, or in any document, agreement or
instrument furnished in compliance with, relating to or in reference to this
Agreement, is false, erroneous or misleading in any material respect when made;
or




(g)

Agreements with Others - if Borrower shall default beyond any grace period under
any agreement with any creditor for borrowed money having an outstanding
principal amount of two hundred fifty thousand dollars ($250,000) or more and
(i) such default consists of the failure to pay any principal or interest with
respect to such indebtedness or (ii) such default consists of the failure to
perform any covenant or agreement with respect to such indebtedness, if the
effect of such default is to cause or permit Borrower’s, or any of its
obligations which are the subject thereof, to become due prior to its maturity
date or prior to its regularly scheduled date of payment; or




(h)

Other Agreements with Lender – if, after the passage of all applicable notice
and cure or grace periods, Borrower breaches or violates the terms of, or if a
default or an event of default occurs under, any other existing or future
agreement between or among Borrower and Lender that is in any way related to
this Agreement including, without limitation, the Loan Documents; or




(i)

Judgments - if any final, nonappealable judgment for the payment of money in
excess of two hundred fifty thousand dollars ($250,000) which is not covered by
insurance or an appeal bond, or for which Borrower has not established a cash or
cash equivalent reserve in the amount of such judgment, shall be rendered and
shall remain unsatisfied and unstayed for a period of at least thirty (30) days;
or





31




--------------------------------------------------------------------------------







(j)

Assignment for Benefit of Creditors, etc. - if Borrower makes or proposes an
assignment for the benefit of creditors generally, offers a composition or
extension to creditors, or makes or sends notice of an intended bulk sale of any
business or assets now or hereafter owned or conducted by Borrower which might
materially and adversely affect Borrower; or




(k)

Bankruptcy, Dissolution, etc. - upon the commencement of any action for the
dissolution or liquidation of Borrower, or the commencement of any proceeding to
avoid any transaction entered into by Borrower, or the commencement of any case
or proceeding for reorganization or liquidation of Borrower, or any of its debts
under the Bankruptcy Code or any other state or federal law, now or hereafter
enacted for the relief of debtors, whether instituted by or against any
Borrower; provided, however, that Borrower shall have sixty (60) days to obtain
the dismissal or discharge of involuntary proceedings filed against Borrower, it
being understood that during such sixty (60) day period, Lender shall not be
obligated to make Advances hereunder and Lender may seek adequate protection in
any bankruptcy proceeding; or




(l)

Receiver - upon the appointment of a receiver, liquidator, custodian, trustee or
similar official or fiduciary for Borrower or for any of Borrower’s Property; or




(m)

Execution Process, Seizure, etc. - the issuance of any execution or distraint
process affecting any material portion of the Property of Borrower, or any
material portion of the Property of Borrower is seized by any governmental
entity, federal, state or local; or




(n)

Pension Benefits, etc. - if Borrower fails to comply with ERISA, so that grounds
exist to permit the appointment of a trustee under ERISA to administer
Borrower’s employee plans or to allow the Pension Benefit Guaranty Corporation
to institute proceedings to appoint a trustee to administer such plan(s), or to
permit the entry of a lien to secure any deficiency or claim; or




(o)

Material Adverse Effect - a Material Adverse Effect occurs which impairs
Borrower’s ability to repay the Obligations in full as and when due; or




(p)

Change of Control – if Borrower fails to perform, comply with or observe Section
6.1 hereof or Section 6.6 hereof.




7.2

Cure.  Nothing contained in this Agreement or the Loan Documents shall be deemed
to compel Lender to accept a cure of any Event of Default hereunder, except as
outlined in Section 7.1 hereof.




7.3

Rights and Remedies on Default.




(a)

In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents, or otherwise available at law
or in equity, upon or at any time after the occurrence and during the
continuance of an Event of Default or Unmatured Event of Default, Lender may, in
its reasonable discretion, withhold or cease making Advances.




(b)

In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), Lender may, in its reasonable discretion, upon or at any
time after the occurrence and during the continuance of an Event of Default,
terminate the Revolving Credit Facility and Term Loan Facility.





32




--------------------------------------------------------------------------------







(c)

In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), Lender may, upon or at any time after the occurrence and
during the continuance of an Event of Default, exercise all rights under the
Uniform Commercial Code and any other applicable law or in equity, and under all
Loan Documents permitted to be exercised after the occurrence of an Event of
Default, including the following rights and remedies (which list is given by way
of example and is not intended to be an exhaustive list of all such rights and
remedies):




(i)

The right to “take possession” of the Collateral, and notify all Account Debtors
of Lender’s security interest in the Accounts and require payment under the
Accounts to be made directly to Lender and Lender may, in its own name or in the
name of the Borrower, exercise all rights of a secured party with respect to the
Collateral and collect, sue for and receive payment on all Accounts, and settle,
compromise and adjust the same on any terms as may be satisfactory to Lender, in
its reasonable discretion for any reason or without reason and Lender may do all
of the foregoing with or without judicial process (including, without
limitation, notifying the United States postal authorities to redirect mail
addressed to Borrowers, to an address designated by Lender); or




(ii)

Require Borrower, at Borrower’s expense, to assemble all or any part of the
Collateral and make it available to Lender; or




(iii)

The right to reduce or modify the Revolving Credit Commitment or Term Loan
Commitment, or to modify the terms and conditions upon which Lender may be
willing to consider making Advances.




(d)

Borrower hereby agrees that a notice received by it at least ten (10) days
before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any Collateral which threatens to speedily decline in value
or which is sold on a recognized market may be sold immediately by Lender
without prior notice to Borrower. Borrower covenants and agrees not to interfere
with or impose any obstacle to Lender’s exercise of its rights and remedies with
respect to the Collateral.




7.4

Nature of Remedies.  All rights and remedies granted Lender hereunder and under
the Loan Documents, or otherwise available at law or in equity, shall be deemed
concurrent and cumulative, and not alternative remedies, and Lender may proceed
with any number of remedies at the same time until all Obligations are satisfied
in full. The exercise of any one right or remedy shall not be deemed a waiver or
release of any other right or remedy, and Lender, upon or at any time after the
occurrence and during the continuance of an Event of Default, may proceed
against Borrower at any time, under any agreement, with any available remedy and
in any order.




7.5

Set-Off. If any bank account or other Property held by or with Lender, or any
Affiliate of Lender, or any participant is attached or otherwise liened or
levied upon by any third party, Lender (and such participant) shall have and be
deemed to have, without notice to Borrower, the immediate right of set-off and
may apply the funds or other amounts or property thus set off against any of the
Obligations hereunder.





33




--------------------------------------------------------------------------------







SECTION 8.

MISCELLANEOUS




8.1

GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL RELATED
AGREEMENTS AND DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE SUBSTANTIVE LAWS OF THE STATE OF NEBRASKA. THE PROVISIONS OF THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO
HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.




8.2

Integrated Agreement.  The Revolving Credit Note, the Term Loan Note, the
Mortgages, the Security Agreement, the Control Agreements, the Environmental
Indemnity Agreement and the other Loan Documents, all related agreements and
this Agreement shall be construed as integrated and complementary of each other
and as augmenting and not restricting Lender’s rights and remedies. If, after
applying the foregoing, an inconsistency still exists, the provisions of this
Agreement shall constitute an amendment thereto and shall control.




8.3

Waiver and Indemnity.




(a)

No omission or delay by Lender in exercising any right or power under this
Agreement or any related agreements and documents will impair such right or
power or be construed to be a waiver of any default, or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
power will not preclude other or further exercise thereof or the exercise of any
other right, and as to Borrower no waiver will be valid unless in writing and
signed by Lender and then only to the extent specified.




(b)

Borrower releases and shall indemnify, defend and hold harmless Lender, and its
respective officers, employees and agents, of and from any claims, demands,
liabilities, obligations, judgments, injuries, losses, damages and costs and
expenses (including, without limitation, reasonable legal fees) resulting from
(i) acts or conduct of Borrower under, pursuant or related to this Agreement and
the other Loan Documents, (ii) Borrower’s breach, or alleged breach, or
violation of any representation, warranty, covenant or undertaking contained in
this Agreement or the other Loan Documents and (iii) Borrower’s failure, or
alleged failure, to comply with any or all laws, statutes, ordinances,
governmental rules, regulations or standards, whether federal, state or local,
or court or administrative orders or decrees (including without limitation
environmental laws, etc.), and all costs, expenses, fines, penalties or other
damages resulting therefrom, unless, in each case resulting from acts or conduct
of Lender constituting willful misconduct or gross negligence.




(c)

Lender shall not be liable for, and Borrower hereby agrees that Lender’s
liability in the event of a breach by Lender of this Agreement shall be limited
to Borrower’s direct damages suffered and shall not extend to, any consequential
or incidental damages. In the event Borrower brings suit against Lender in
connection with the transactions contemplated hereunder, and Lender is found not
to be liable, Borrower shall indemnify and hold Lender harmless from all costs
and expenses, including attorneys’ fees, incurred by Lender in connection with
such suit.





34




--------------------------------------------------------------------------------







8.4

Time.  Except as otherwise set forth in this Agreement, whenever Borrower shall
be required to make any payment, or perform any act, on a day which is not a
Business Day, such payment may be made, or such act may be performed, on the
next succeeding Business Day. Time is of the essence in Borrower’s performance
under all provisions of this Agreement and all related agreements and documents.




8.5

Expenses of Lender.  At Closing, Borrower will pay all out-of-pocket expenses
incurred by Lender on demand (including, without limitation, search costs, audit
fees, inspection fees, appraisal fees, and the fees and expenses of legal
counsel for Lender) relating to this Agreement, and all related agreements and
documents, including, without limitation, expenses incurred in the analysis,
negotiation, preparation, closing, administration and enforcement of this
Agreement and the other Loan Documents.  In the event of any Event of Default or
Unmatured Event of Default which requires action by Lender in accordance with
the terms of the Loan Documents, Borrower will pay all out-of-pocket expenses
incurred by Lender on demand relating to the enforcement, protection and defense
of the rights of Lender in and to the Collateral or otherwise hereunder.
 Additionally, Borrower will pay any reasonable expenses relating to extensions,
amendments, waivers or consents pursuant to the provisions hereof, or any
related agreements and documents or relating to agreements with other creditors,
or termination of this Agreement.  The fees, expenses and other costs set forth
in this Section 8.5 are collectively referred to as the “Expenses.”  Any
Expenses not paid upon demand by Lender shall bear interest at the Default Rate.




8.6

Confidentiality.  Borrower and Lender agree to maintain the confidentiality of
this Agreement and the other Loan Documents and not to disclose the contents
hereof or provide a copy hereof to any third party, except (i) as required by
law or regulation (including the regulations of the Securities and Exchange
Commission), (ii) to accountants, lawyers and financial advisers of the parties
who are informed of and agree to be bound by this Section 8.6 and (iii) to any
assignee or participant (or potential assignee or participant) of Lender’s
interests herein or any rating agencies, guarantors or insurers.




8.7

Notices.




(a)

Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person or if sent by facsimile
or by nationally recognized overnight courier, or via first class, certified or
registered mail, postage prepaid, to the address of such party set forth on the
signature pages hereof, unless such address is changed by written notice
hereunder.




(b)

Any notice sent by Lender or Borrower by any of the above methods shall be
deemed to be given when so received.




(c)

Lender shall be fully entitled to rely upon any facsimile transmission or other
writing purported to be sent by any Authorized Officer (whether requesting an
Advance or otherwise) as being genuine and authorized.




8.8

Headings.  The headings of any paragraph or section of this Agreement are for
convenience only and shall not be used to interpret any provision of this
Agreement.





35




--------------------------------------------------------------------------------







8.9

Survival.  All warranties, representations, and covenants made by Borrower
herein, in any Loan Document, or in any agreement referred to herein or on any
certificate, document or other instrument delivered by it or on its behalf under
this Agreement, shall be considered to have been relied upon by Lender, and
shall survive the delivery to Lender of any Loan Document, regardless of any
investigation made by Lender or on its behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of
Lender shall constitute warranties and representations by Borrower hereunder.
Except as otherwise expressly provided herein, all covenants made by Borrower
hereunder, in any Loan Document or under any other agreement or instrument shall
be deemed continuing until all Obligations are satisfied in full.




8.10

Successors and Assigns.




(a)

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties. Borrower may not transfer, assign or
delegate any of its duties or obligations hereunder.

(b)

Lender may at any time assign all of its Advances and commitments hereunder to
any other Person.




8.11

Duplicate Originals.  Two or more duplicate originals of this Agreement may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.




8.12

Modification.  No modification hereof or of any agreement referred to herein
shall be binding or enforceable unless in writing and signed by Borrower and
Lender.




8.13

Signatories.  Each individual signatory hereto represents and warrants that such
signatory is duly authorized to execute this Agreement on behalf of such
signatory’s principal and that such signatory executes the Agreement in such
capacity and not as a party.




8.14

Third Parties.  No rights are intended to be created hereunder, or under any
related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower’s duty of
performance, including, without limitation, Borrower’s duties under any account
or contract with any other Person.




8.15

Waivers.




(a)

Borrower hereby irrevocably, unconditionally and fully subordinates in favor of
Lender, any and all rights it may have at any time (whether arising directly or
indirectly, by operation of law or contract) to assert or receive payment on any
claim against it, on account of payments made under this Agreement, including
without limitation, any and all rights of subrogation, reimbursement,
exoneration, contribution or indemnity. Borrower waives any event or
circumstances which might constitute a legal or equitable defense of, or
discharge of, Borrower. Furthermore, Borrower agrees that if any payment on the
Obligations is recovered from or repaid by Lender in whole or in part in any
bankruptcy, insolvency or similar proceeding instituted by or against Borrower,
Borrower shall be obligated to the same extent as if the recovered or repaid
payment had never been originally made on such Obligation.





36




--------------------------------------------------------------------------------







(b)

Borrower hereby consents and agrees that Lender, at any time or from time to
time in its reasonable discretion may: (i) settle, compromise or grant releases
for liabilities of any Person or Persons liable for any Obligations, (ii)
exchange, release, surrender, sell, subordinate or compromise any Collateral to
the extent allowed under federal, state or local law, including without
limitation administrative pronouncements, of any party now or hereafter securing
any of the Obligations and (iii) following an Event of Default, apply any and
all payments received at any time against the Obligations in any order as Lender
may determine; all of the foregoing in such manner and upon such terms as Lender
may see fit, without notice to or further consent from Borrower who hereby
agrees and shall remain bound upon this Agreement notwithstanding any such
action on Lender’s part.




(c)

The liability of Borrower hereunder is absolute and unconditional and shall not
be reduced, impaired or affected in any way by reason of (i) any failure to
obtain, retain or preserve, or the lack of prior enforcement of, any rights
against any Person or Persons or in any Property, (ii) the invalidity or
unenforceability of any Obligations or rights in any Collateral, (iii) any delay
in making demand upon any other Person or Persons or any delay in enforcing, or
any failure to enforce, any rights against any other Person or Persons or in any
Collateral even if such rights are thereby lost, (iv) any failure, neglect or
omission to obtain, perfect or retain any lien upon, protect, exercise rights
against, or realize on, any Property of Borrower, or any other party securing
the Obligations, (v) the existence or non-existence of any defenses which may be
available to any other Person or Persons with respect to the Obligations or (vi)
the commencement of any bankruptcy, reorganization, liquidation, dissolution or
receivership proceeding or case filed by or against Borrower.




8.16

CONSENT TO JURISDICTION.  BORROWER AND LENDER HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF NEBRASKA IN
ANY AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR UNDERTAKING. BORROWER WAIVES ANY OBJECTION TO IMPROPER VENUE AND
FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT AND ALL RIGHTS TO TRANSFER
FOR ANY REASON. BORROWER IRREVOCABLY AGREES TO SERVICE OF PROCESS BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE APPROPRIATE PARTY SET FORTH
HEREIN.




8.17

WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY WAIVE ANY AND ALL RIGHTS THEY
MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED BY OR
AGAINST LENDER WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO OR
UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.




8.18

Discharge of Taxes, Borrower’s Obligations, Etc.  Lender, in its reasonable
discretion, shall have the right at any time, and from time to time, with prior
notice to Borrower, if Borrower fails to do so five (5) Business Days after
requested in writing to do so by Lender, to: (a) pay for the performance of any
of Borrower’s obligations hereunder and (b) discharge taxes or liens, at any
time levied or placed on any of Borrower’s Property in violation of this
Agreement unless Borrower is in good faith with due diligence by appropriate
proceedings contesting such taxes or liens. Expenses and advances shall be
deemed Advances hereunder and shall bear interest at the Default Rate until
reimbursed to Lender. Such payments and advances made by Lender shall not be
construed as a waiver by Lender of an Event of Default under this Agreement.





37




--------------------------------------------------------------------------------







8.19

Injunctive Relief.  The parties acknowledge and agree that, in the event of a
breach or threatened breach of any party’s obligations hereunder, they may have
no adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.




8.20

Transfers, Participations and Securitizations.




(a)

A material inducement to Lender’s willingness to complete the transactions
contemplated by this Agreement and the other Loan Documents is Borrower’s
agreement that Lender may, at any time, complete a Transfer, Participation or
Securitization with respect to the Revolving Credit Note, Term Loan Note or any
of the other Loan Documents, or any or all servicing rights with respect
thereto.




(b)

Borrower agrees to cooperate in good faith with Lender in connection with any
such Transfer, Participation or Securitization of the Revolving Credit
Note, Term Loan Note or any of the other Loan Documents, or any or all servicing
rights with respect thereto, including, without limitation: (i) providing such
documents, financial and other data, and other information and materials which
would typically be required with respect to Borrower by a purchaser, transferee,
assignee, servicer, participant, investor or rating agency involved with respect
to such Transfer, Participation or Securitization, as applicable; provided,
however, Borrower  shall not be required to make disclosures of any confidential
information or any information which has not previously been made public unless
required by applicable federal or state securities laws (the “Disclosures”); and
(ii) amending the non-financial terms of the transactions evidenced by the Loan
Documents to the extent necessary so as to satisfy the requirements of
purchasers, transferees, assignees, servicers, participants, investors or
selected rating agencies involved in any such Transfer, Participation or
Securitization, so long as such amendments would not have a Material Adverse
Effect.  Lender shall be responsible for preparing at its expense any documents
evidencing the amendments referred to in clause (ii) above and compliance with
any applicable law.  




(c)

Borrower consents to Lender providing the Disclosures, as well as any other
information which Lender may now have or hereafter acquire with respect
to Borrower, to each purchaser, transferee, assignee, servicer, participant,
investor or rating agency involved with respect to each Transfer, Participation
or Securitization, as applicable.  Lender and Borrower shall each pay their own
attorneys’ fees and other out-of-pocket expenses incurred in connection with the
performance of their respective obligations under this Section 8.20.





38




--------------------------------------------------------------------------------







(d)

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents: (i) an Event of Default under any Loan Document which
relates to a loan which has not been the subject of a Securitization,
Participation or Transfer shall not constitute an Event of Default under any
Loan Document which relates to a loan which has been the subject of a
Securitization, Participation or Transfer; (ii) an Event of Default under any
Loan Document which relates to a loan which is included in any Loan Pool shall
not constitute an Event of Default under any Loan Document which relates to a
loan which is included in any other Loan Pool; (iii) the Loan Documents
corresponding to the loans in any Loan Pool shall not secure the obligations
of Borrower contained in any Loan Document which does not correspond to a loan
in such Loan Pool; and (iv) the Loan Documents which do not correspond to a loan
in any Loan Pool shall not secure the obligations of Borrower contained in any
Loan Document which does correspond to a loan in such Loan Pool.




SECTION 9.

NOTICE - WRITTEN AGREEMENTS.




This notice is provided pursuant to Nebraska Revised Statutes 45-1,112 et. seq.
This Agreement is a credit agreement. A credit agreement must be in writing to
be enforceable under Nebraska Law. To protect you and us from any
misunderstandings or disappointments, any contract, promise, undertaking or
offer to forebear repayment of money or to make any other financial
accommodation in connection with this loan of money or grant or extension of
credit, or any amendment of, cancellation of, waiver of or substitution for any
or all of the terms or provisions of any instrument or document executed in
connection with this loan of money or grant or extension of credit, must be in
writing to be effective.




INITIALED:







                     

Borrower




[Signature Page Follows]





39




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.




Address For Notices to Borrower:

Borrower:

 

 

Green Plains Grain Company LLC

Green Plains Grain Company LLC

105 N. 31st Avenue, Suite 103

 

Omaha, Nebraska 68131

 

Attn:  Jerry Peters

By:

/s/ Wayne Hoovestol

Fax:  (402) 884-8776

Name: Wayne Hoovestol

 

Title: President

With a copy to:

 

 

 

Blackwell Sanders LLP

 

1620 Dodge Street, Suite 2100

 

Omaha, Nebraska  68102

 

Attn:  Michelle Mapes

 

Fax:  (402) 964-5050

 

 

 

Address for notices to Lender:

Lender:

 

 

First National Bank of Omaha

First National Bank of Omaha

625 Maryville Center Drive, Suite 100

 

St. Louis, Missouri  63141

 

Attn:  Kenneth Feaster

By:

/s/ Kenneth Feaster

Fax:  (314) 317-1695

Name:  Kenneth Feaster

 

Title:     Vice President

And:

 

 

 

First National Bank of Omaha

 

1620 Dodge Street, Stop 1057

 

Omaha, Nebraska 68197

 

Attn:  Brian Frevert

 

Fax:  (402) 633-3518

 

 

 

With a copy to:

 

 

 

McGrath North Mullin & Kratz, PC LLO

 

First National Tower, Suite 3700

 

1601 Dodge Street

 

Omaha, Nebraska 68102

 

Attn:  Robert Bothe

 

Jason Benson

 

Fax:  (402) 341-0216

 





40




--------------------------------------------------------------------------------







SCHEDULE 4.15




1.

Lease Agreement dated October 31, 2007 by and between Great Lakes Cooperative as
landlord and Farmers Cooperative Company as tenant.




2.

Antenna Space Lease dated May 8, 1996 by and between Farmers Cooperative
Elevator Company of Everly as landlord and Cellular One, Great Lakes of Iowa as
tenant.




3.

Antenna Space Lease dated November 4, 1998 by and between Farmers Cooperative
Elevator Company of Everly as landlord and Cellular One, Great Lakes of Iowa as
tenant.




4.

Antenna Space Lease dated November 4, 1998 by and between Farmers Cooperative
Elevator Company of Everly as landlord and Cellular One, Great Lakes of Iowa as
tenant.




5.

Antenna Space Lease dated November 4, 1998 by and between Farmers Cooperative
Elevator Company of Everly as landlord and Cellular One, Great Lakes of Iowa as
tenant.




6.

GLGS Service Agreement dated March 22, 2006 by and between Great Lakes
Cooperative as landlord and Great Lakes Grain Storage, L.L.C. as tenant.




7.

Rooftop Lease with Option dated August 1, 2007 by and Between Great lakes
Cooperative as landlord and Clay County Communications, LLC as tenant.




8.

Agreement dated April 6, 2004 by and between Great lakes Cooperative as landlord
and Community State Bank as tenant.




9.

Farm Lease dated March 25, 2008 by and between Great lakes Cooperative as
landlord and Allen Sindt as tenant.





41




--------------------------------------------------------------------------------







SCHEDULE 4.16


Item

 

Premises

 

Owned / Leased

 

Owner / Address

1.

 

701 N. Main Street

Everly, IA

 

Owned

 

- - -

2.

 

106 3rd Ave.

Royal, IA

 

Owned

 

- - -

3.

 

701 4th Ave. W.

Spencer, IA

 

Owned

 

- - -

4.

 

Hwy. 71

Spencer, IA

 

Owned

 

- - -

5.

 

Clay County, Section 30 W.

Spencer, IA

 

Owned

 

- - -

6.

 

1111 Railroad Ave.

Greenville, IA

 

Owned

 

- - -

7.

 

2980 254th Ave.

Langdon, IA

 

Owned

 

- - -

8.

 

1110 P Ave.

Milford, IA

 

Owned

 

- - -

9.

 

603 RR Ave.

Superior, IA

 

Owned

 

- - -

10.

 

300 Agriculture Ave.

Gruver, IA

 

Owned

 

- - -

11.

 

101 West Main St.

Terril, IA

 

Leased

 

Luby’s

101 West Main St.

Terril, IA








42




--------------------------------------------------------------------------------







SCHEDULE 4.17




Item

 

Account Number

 

Description

 

Financial Institution

 

Location

 

Balance Limit

 

 

 

 

 

 

 

 

 

 

 

1.

 

110263630

 

Deposit

 

First National Bank of Omaha

 

1620 Dodge St.

Omaha, NE

 

No Limit

 

 

 

 

 

 

 

 

 

 

 

2.

 

429869

 

Deposit

 

Northwest Federal Savings Bank

 

101 W. 5th St.

Spencer, IA

$

100,000

 

 

 

 

 

 

 

 

 

 

 

3.

 

12550

 

Commodity

 

Country Hedging, Inc.

 

P. O. Box 64089

MS 290

St. Paul, MN

 

No Limit

 

 

 

 

 

 

 

 

 

 

 

4.

 

344

8401

 

Commodity

 

FCStone, LLC

 

2829 Western Pkwy.

Ste. 100

West Des Moines, IA

 

No Limit

 

 

 

 

 

 

 

 

 

 

 








43


